t c no united_states tax_court david h melasky and audrey melasky petitioners v commissioner of internal revenue respondent docket no 12777-12l filed date this cdp case involves ps’ and income_tax liabilities ps gave r a check which they asked to have applied against their income_tax_liability before the check was deposited r levied on ps’ bank account against which the check had been drawn with respect to other tax_liabilities ps owed ps’ check subsequently failed to clear r applied the proceeds of the levy against ps’ income_tax_liability ps contend that the proceeds of the levy should be applied against their income_tax_liability ps also requested a partial payment installment_agreement but failed to pay over their equity in certain assets after three deadline extensions over about months r determined that ps would be able to rely on distributions from a_trust to pay a portion of their necessary expenses and that ps could therefore afford a greater monthly payment than they had proposed for these reasons r denied the installment_agreement ps had proposed held because ps’ check was dishonored it was not a pay- ment the levy proceeds were an involuntary payment and therefore r did not abuse his discretion in applying the levy proceeds against ps’ income_tax_liability held further r’s determination to deny ps’ installment_agreement proposal was not an abuse_of_discretion juan f vasquez jr and renesha n fountain for petitioners susan kathy greene for respondent opinion thornton judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6330 of respondent’s determination to sustain a proposed levy to collect unpaid income_tax for and respondent has moved for summary_judgment under rule petitioners object to respondent’s motion and have filed a cross-motion for summary_judgment the issues remaining for decision are whether respondent abused his discretion in denying petitioners’ request to apply certain proceeds of a prior levy against their 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts have been rounded to the nearest dollar income_tax_liability and whether respondent abused his discretion in rejecting the installment_agreement petitioners proposed during the cdp hearing background the following undisputed facts are derived from the parties’ filings petitioners resided in texas when they petitioned this court petitioners filed joint returns for their and income_tax years and on the basis of those returns respondent has assessed at different times various amounts including interest and additions to tax with respect to each tax_year petitioners have not disputed that they are liable for the amounts assessed for these years since petitioners have submitted several proposed collection alternatives with respect to certain years and respondent has attempted in various ways to collect the unpaid amounts as described more fully below this case concerns respondent’s attempts to collect petitioners’ income_tax for and but certain facts relating to other years are relevant to this case and are therefore described as necessary 2on date respondent also made an additional_assessment of dollar_figure with respect to this assessment does not appear to have been based on the return petitioners have not disputed the validity of this assessment between and petitioners submitted four successive offers-in- compromise oic on date with respect to their and income_tax liabilities on date with respect to their and income_tax liabilities on date with respect to their and income_tax liabilities and on date with respect to their and income_tax liabilities respondent initially accepted petitioners’ date offer but later determined that they had failed to meet its terms respondent denied petitioners’ other three offers meanwhile respondent initiated collection activities with respect to these years on various occasions respondent issued letter sec_1058 final notice_of_intent_to_levy and notice of your right to a hearing to petitioners on date with respect to their income_tax_liability on date with respect to their income_tax_liability on date with respect to their income_tax_liability and on date with respect to their and income_tax liabilities 3petitioners made three payments pursuant to this oic these payments were applied against their income_tax_liability in petitioners proposed and respondent accepted an installment_agreement which was established on date with respect to their and income_tax liabilities the record reflects that petitioners began paying on this plan in date on date respondent determined that petitioners were no longer in installment_agreement status on date respondent issued a notice_of_intent_to_levy with respect to petitioners’ and income_tax liabilities on date the parties entered into a second installment_agreement or perhaps a revision of their earlier agreement5 this time with respect to petitioners’ and income_tax liabilities the record reflects that petitioners ceased paying on this agreement 4it would appear that petitioners missed a payment in date and may have been late on payments thereafter 5the record reflects that petitioners paid the same amount per month under both the first and second installment agreements ie dollar_figure 6additionally it would appear that on date this agreement was expanded to include petitioners’ income_tax_liability after date on date respondent determined that petitioners were no longer in installment_agreement status in addition to the foregoing petitioners made a dollar_figure payment on date ie at roughly the same time they ceased paying on their installment_agreement this payment which does not appear to have been associated with their installment_agreement was applied against their income_tax_liability apparently in accord with their instructions but did not fully satisfy that liability similarly on date ie roughly one year later petitioners hand-delivered to the internal_revenue_service irs --at the irs office in houston texas--an dollar_figure check from their account at jp morgan chase na they requested that the check be applied against their income_tax_liability slightly more than dollar_figure respondent initially applied the check against petitioners’ income_tax_liability on date respondent issued a notice_of_intent_to_levy with respect to petitioners’ and income_tax 7of the payments petitioners made on their installment agreements all were applied against their income_tax_liability except for the date date and date payments these payments were applied against their and income_tax liabilities respectively liabilities also on date respondent issued to petitioners’ bank jp morgan chase na a notice_of_levy with respect to petitioners’ and income_tax liabilities respondent simultaneously issued to petitioners form_8519 taxpayer’s copy of notice_of_levy which informed petitioners of the levy on their bank accountdollar_figure as a result of the notice_of_levy petitioners’ bank placed a hold on their account on date petitioners submitted to respondent a form request for a collection_due_process or equivalent_hearing with respect to their unpaid income_tax liabilities for and petitioners checked the boxes for installment_agreement offer_in_compromise and other in the space provided next to the other box petitioners referred respondent to an attachment in their attachment petitioners contended that the period of limitations on collection had expired with respect to their tax_liabilities for and petitioners also noted that their date check had not been deposited as of january 8this notice was issued from an irs office in philadelphia pennsylvania 9as described respondent had issued on previous occasions at least one notice_of_intent_to_levy with respect to each of these liabilities 10the form_8519 was also issued from an irs office in philadelphia pennsylvania and that jp morgan chase had placed a hold on their checking account upon receipt of the date notice_of_levy petitioners requested that the levy proceeds be applied against their income_tax_liability on date respondent applied against petitioners’ income_tax_liability the proceeds of the levy upon their bank account dollar_figure at some point on or before date respondent attempted to deposit petitioners’ date check the check did not clear either because of the hold on petitioners’ account before date or because the funds in the account had been transferred to the irs after date because petitioners’ check did not clear respondent reversed application of the check against their income_tax_liability on date after a series of preliminary exchanges between the settlement officer so and petitioners’ counsel the so issued petitioners a letter noting that appeals had received their request for a cdp hearing and scheduling a face-to-face cdp hearing for date on or about date petitioners submitted to the so a form 433-a collection information statement for wage earners and self-employed individuals 11pursuant to sec_6332 petitioners’ bank was required to hold any funds in petitioners’ account for days after the date service of levy before transmitting the funds to respondent on date a cdp hearing was held with respect to petitioners’ and income_tax liabilitiesdollar_figure petitioners’ counsel did not dispute petitioners’ underlying liabilities but did discuss the possibility of an oic and also argued that the proceeds of the levy on petitioners’ bank account should be applied against their income_tax_liability by letter dated date the so asked that petitioners submit any oic by date the date letter also requested among other things that petitioners pay their estimated_taxes for january through date provide a copy of mrs melasky’s father’s will and answer a series of questions primarily relating to the income assets and expenses of petitioners’ business the date letter warned petitioners that if these requests were not met appeals would issue a notice_of_determination sustaining the notice_of_intent_to_levy 12respondent determined that petitioners were not entitled to a cdp hearing with respect to their and income_tax liabilities because--as described above--prior notices of intent to levy with respect to those periods had been issued more than days before petitioners submitted their date form see sec_301_6330-1 q a- b2 b4 proced admin regs the taxpayer must request the cdp hearing within days of the date of the first cdp_notice provided for that tax and tax period petitioners have not disputed respondent’s determination in this regard on date petitioners submitted a request for a partial payment installment_agreement proposing a monthly payment amount of dollar_figure after a series of discussions relating primarily to mrs melasky’s father’s estate farkas estate respondent issued petitioners another letter on date the date letter noted that petitioners had proposed an installment_agreement and pointed out that if they wished to pursue it they would have to liquidate various assets including four individual_retirement_accounts iras two sec_401 plan accounts an insurance_policy and some exxon mobil stock the letter advised that petitioners had until date to liquidate or borrow against these assets and to provide the proceeds to the irs on date the so received a telephone call from petitioners’ counsel petitioners’ counsel informed the so that petitioners would be unable to meet the date deadline because their daughter was ill petitioners’ counsel indicated that petitioners intended to use certain of the assets described in the date letter to pay medical_expenses petitioners’ counsel also indicated that mrs melasky’s income decreased after petitioners had submitted 13nothing in the record suggests that petitioners sought to maintain their initial request for an oic nor have petitioners raised any dispute with respect to any such offer during these proceedings their form 433-a the parties agreed that petitioners would provide documentation of medical_expenses by the first week of january on date petitioners’ counsel called to ask for a second extension with respect to the so’s requests in his date letter petitioners’ counsel indicated that petitioners’ daughter remained ill the so agreed to another final extension of the deadline to date on date the so issued petitioners a letter confirming the extended deadline with respect to the requests laid out in the date letter in addition the so requested that petitioners provide among other things proof that they had liquidated the assets described in the date letter to pay their daughter’s medical bills along with proof that such amounts had not been reimbursed through insurance and proof that mrs melasky’s income had decreased permanently as petitioners had claimed on date--the date of the final extended deadline for liquidating the assets--petitioners’ counsel sent the so a letter outlining petitioners’ progress this letter indicated that between february and petitioners had begun to take various steps to liquidate some of their assets the letter indicated that petitioners were waiting for paperwork with respect to two of the iras and the two sec_401 accounts and were expecting a check with respect to another ira the letter indicated that liquidation of these assets would take up to days the letter also claimed that the exxon mobil stock was jointly owned by mr melasky and his former spouse without whose permission the stock could not be sold according to petitioners the letter noted that certain medical expense receipts with respect to petitioners’ daughter had been enclosed along with a bank statement showing that mrs melasky’s most recent paycheck was in an amount less than usual finally the letter indicated that dollar_figure had been withdrawn from the farkas estate account to pay some of petitioners’ daughter’s medical_expenses the documents petitioners submitted did not indicate that any of the assets listed in the date letter had been used to pay medical_expenses nor did they support a conclusion that mrs melasky’s income had decreased permanently meanwhile the parties had begun to discuss whether the monthly payment amount petitioners had proposed--dollar_figure--was sufficient the so accepted in all respects the wage and business income petitioners reported on their form 433-a except that the so increased mrs melasky’s wages to accord with her form_w-2 wage and tax statement the so also accepted all of the insurance and out- of-pocket health expenses petitioners had reported on their form 433-a and allowed more expenses in the aggregate than petitioners had reported on their form 433-a the parties disagreed however as to whether mrs melasky would be able to rely on distributions from a_trust farkas trust14 created in her father’s will farkas will to pay a portion of her living expensesdollar_figure the farkas will provides in relevant part article - mrs melasky’s trust creation of trusts all property that passes subject_to the provisions of this article that otherwise would be distributable to a child of mine shall instead be distributed to the trustee as a separate child’s trust named for the child to be administered as provided in this article when used in this article the words the trust means the trust named for mrs melasky distributions during mrs melasky’s life to mrs melasky and descendants during mrs melasky’s life the trustee may distribute to mrs melasky as primary beneficiary and may distribute to her descendants if any as 14mrs melasky’s father emery farkas died on date his will created a series of trusts we simplify our description of the facts by confining our discussion to the specific trust at issue 15on or about date the so asked respondent’s estate_tax appeals officer whether he could request that petitioners access mrs melasky’s trust directly to pay their tax_liabilities respondent’s officer concluded that the so could not make such a request but also concluded that trust distributions could be taken into account when calculating petitioners’ ability to pay for purposes of an installment_agreement 16the farkas will is included in the administrative record petitioners did not present any other evidence of mrs melasky’s father’s intent such as a declaration or affidavit setting forth witness testimony or other similar documentation secondary beneficiaries so much or all of the income and principal of mrs melasky’s trust even though exhausting the trust as the trustee determines to be appropriate to provide for their continued health maintenance support and education including college or vocational graduate or professional school education termination and final distribution upon mrs melasky’s death upon mrs melasky’s death the trust shall terminate and the remaining trust property if any shall be disposed of as follows a testamentary powers of appointment mrs melasky shall have a testamentary general_power_of_appointment over the gst taxable_portion of her trust as to the remaining property of the trust if any mrs melasky shall have a testamentary limited_power_of_appointment exercisable in favor of any one or more of the following my descendants and any public charitable and religious organizations b distribution to descendants if mrs melasky does not fully exercise her powers of appointment the remaining unappointed property of the trust if any shall be distributed per stirpes i to mrs melasky’s descendants who survive mrs melasky if any otherwise ii to my descendants who survive mrs melasky if any article - administrative provision sec_9_1 discretionary distribution considerations except as otherwise provided in making discretionary distributions under this will the trustee making the distribution decision may consider all circumstances and factors the trustee deems pertinent including i the beneficiaries’ accustomed standard of living and station in life ii all other income and resources reasonably available to the beneficiaries and the advisability of supplementing their income or resources iii the beneficiaries’ respective character and habits their diligence progress and aptitudes in acquiring an education and their ability to handle money usefully and prudently and to assume the responsibilities of adult life and self-support in light of their particular abilities and disabilities and iv the tax consequences of the trustee’s decision to make or not to make the distributions and out of which trust any distributions should be made except as otherwise provided as to any trust with more than one beneficiary the trustee may make discretionary distributions in equal or unequal proportions and to the exclusion of any beneficiary the trustee shall not allow a beneficiary who reasonably should be expected to assist in securing his or her own economic support to become so financially dependent upon distributions from any trust that he or she loses an incentive to become productive in a manner that is reasonably commensurate with any other individual having the ability and being in the circumstances of the beneficiary whenever this will provides that the trustee may make a distribution the trustee may but need not make the distribution spendthrift trust each trust created under this will shall be a spendthrift trust as defined by the texas trust code prior to actual receipt by any beneficiary no income or principal distributable from a_trust created under this will shall be subject_to anticipation or assignment by any beneficiary or to attachment by any creditor of person seeking support from person furnishing necessary services to or assignee of any beneficiary applicability of texas trust code to the extent consistent with the other provisions of this will and to the maximum extent allowed by law i a fiduciary shall have the powers duties and liabilities of trustees set forth in the texas trust code as amended and in effect from time to time and ii the construction validity and administration of every trust created under this will shall be governed by texas law the farkas trust held approximately dollar_figure as of april dollar_figure over the course of date petitioners liquidated and paid over to respondent all the assets listed in the date letter the proceeds of which were applied against their income_tax_liability except for one ira one sec_401 account the insurance_policy and the exxon mobil stock on date the so issued petitioners another letter noting that they had not yet liquidated these remaining assets and extending the deadline again to date the date letter also provided a preliminary calculation of a monthly payment amount taking into account all of the insurance and out-of- pocket medical_expenses requested by petitioners and projected distributions from the farkas trust this calculation did not take into account any decrease in mrs melasky’s incomedollar_figure the date letter calculated an ability to pay of 17there was some dispute regarding this amount following the cdp hearing but the record reflects that petitioners appear to have agreed on date to the so’s calculation of this amount and they have not maintained in this court any dispute as to the value of the trust corpus 18nothing in the record suggests that petitioners ever offered evidence to prove that mrs melasky’s income had been permanently diminished petitioners continued dollar_figure in the absence of trust distributions and an ability to pay of at least dollar_figure with trust distributions the letter therefore proposed a monthly payment amount of dollar_figure for months at which time--according to the so’s calculation--the funds in the farkas trust would be exhausted and a monthly payment amount of dollar_figure thereafter the parties now agree that an addition error in the date letter resulted in the so’s miscalculating petitioners’ expenses which in turn resulted in an error in calculation of the dollar_figure amount the actual amount should have been dollar_figure and an error in the so’s calculation of the amount mrs melasky would be able to distribute from the farkas trust with respect to calculation of the projected trust distributions in the date letter the so reasoned that because mrs melasky contributed of the household_income she would pay of the household expenses this issue remains in dispute the so also believed that mrs melasky could not take trust distributions to pay taxesdollar_figure the parties now agree that petitioners had expenses totaling dollar_figure per month including dollar_figure allowed for taxes accordingly continued have maintained no such contention in this court 19the parties have not disputed this point in this case and so we deem this issue to have been waived or conceded of petitioners’ nontax expenses would be dollar_figure dollar_figure dollar_figure rather than dollar_figure as the letter calculated taking these adjustments into account the date letter should have calculated a monthly payment amount of dollar_figure ie dollar_figure projected trust distributions dollar_figure nontrust net_income on date petitioners responded by letter offering to pay dollar_figure per month under an installment_agreement with respect to the assets described in the date letter petitioners’ date letter indicated that petitioners had completed the paperwork to liquidate their remaining ira and sec_401 account and were awaiting checks for the funds from the respective financial institutions the date letter also requested that petitioners be allowed to pay over an amount equivalent to the cash_surrender_value of the insurance_policy instead of surrendering the policy additionally the letter once again claimed that the exxon mobil stock was owned jointly by mr melasky and his former wife with whom mr melasky had not communicated the letter states that mr melasky would not be opposed to signing over his interest in the stock and otherwise had no objection to respondent’s seizing the property the date letter represented that petitioners had paid their estimated_tax for and that a dollar_figure check was enclosed which petitioners directed be applied against their income_tax_liability the date letter indicated that the dollar_figure represented proceeds of liquidation of a defined_contribution_plan owned by mrs melasky’s fatherdollar_figure the date letter also responded to the so’s analysis of petitioners’ ability to pay petitioners pointed out that the so had erred in adding up expenses petitioners also objected that the so had erred in calculating mrs melasky’s nontax expenses a sec_68 of the household nontax expenses petitioners contended that they were each responsible for of their household expenses finally petitioners objected that no amount of the funds held in the farkas trust could be considered as part of an installment_agreement analysis in general petitioners argued that mrs melasky could not withdraw anything from the trust because petitioners’ income was otherwise sufficient to pay their expenses without distributions petitioners also argued that the so’s projected exhaustion of the trust would violate the terms of the trust by leaving no amounts for the secondary beneficiaries generally mrs melasky’s children on or about date the so reviewed petitioners’ date letter the record reflects that the so initially concluded that petitioners had paid over the equity in their remaining assets because they had paid over dollar_figure an 20mrs melasky received the funds as a nonspousal beneficiary upon the death of her father petitioners had not previously reported this asset which they claim they had not previously known existed amount greater than the equity in the remaining ira sec_401 account insurance_policy and stock the so later corrected his conclusions in this respect to note that the dollar_figure payment had come from a separate previously undisclosed asset and that therefore petitioners had not paid over the equity in their assets as requested in the date letter the so also acknowledged that he had erred in adding up petitioners’ expenses with respect to the trust distribution issue the so concluded that petitioners were incorrect and decided to close the case and issue a notice_of_determination on date respondent issued petitioners a notice_of_determination sustaining the notice_of_intent_to_levy the notice determined that the period of limitations for collection of petitioners’ and income_tax liabilities had not expired petitioners’ request to apply the proceeds of the levy on their bank account against their income_tax_liability was denied and petitioners’ proposed installment_agreement was rejected on date petitioners filed a timely petition on date respondent filed a motion for summary_judgment on date petitioners filed an objection to respondent’s motion and a cross-motion for summary_judgment discussion the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the moving party bears the burden of showing that there is no genuine issue of material fact sundstrand corp v commissioner t c pincite in deciding whether to grant summary_judgment we view the factual materials and inferences drawn from them in the light most favorable to the nonmoving party id the issues remaining for decision are whether respondent abused his discretion in deciding not to apply against petitioners’ income_tax_liability the proceeds of the levy on petitioners’ bank account and to reject petitioners’ proposed installment agreementdollar_figure 21petitioners have not maintained--in their petition objection to respondent’s motion or cross-motion--any dispute with respect to the statute_of_limitations for collection as it applies to their and income_tax liabilities we deem them to have waived or conceded any such issue in any event this issue would be relevant to this case which concerns collection of petitioners’ and income_tax liabilities only insofar as it relates to whether the proceeds of the levy on petitioners’ bank account were properly applied against a liability other than petitioners’ income_tax_liability even if the period of limitations had expired as of the time respondent applied the levy proceeds against petitioners’ income_tax_liability their outstanding liabilities continued where the validity of the underlying tax_liability was properly at issue in the cdp hearing the court reviews the commissioner’s determination de novo 114_tc_176 where the underlying tax_liability was not properly at issue the court reviews the irs determination only for abuse_of_discretion id pincite as decided today in a separate opinion melasky v commissioner t c ___ date petitioners’ dispute as to whether the proceeds of the levy on their bank account were properly credited against their income_tax_liability is not a challenge to the underlying liability for petitioners have therefore raised no challenge to their underlying liability and accordingly we review respondent’s determination for abuse_of_discretion in reviewing for abuse_of_discretion we will not supply a reasoned basis for the so’s determinations that the so did not provide see 332_us_194 but we will uphold a notice_of_determination of less than ideal clarity if the basis for the determination may reasonably be discerned continued for and were sufficient to absorb the levy proceeds that is even if the period of limitations on collection for the and income_tax liabilities had expired the proceeds of the levy would not have been applied against a liability for any of the three years at issue in this case see revproc_2002_26 2002_1_cb_746 see 419_us_281 w e will uphold a decision of less than ideal clarity if the agency’s path may reasonably be discerned cf kasper v commissioner t c ___ ___ slip op pincite date although we may not accept any post hoc rationalizations for agency action provided by the commissioner’s counsel we may consider any ‘contemporaneous explanation of the agency decision’ contained in the record quoting 259_f3d_731 d c cir in this case the notice_of_determination states that the so determined not to apply the levy proceeds against petitioners’ liability because the levy was an involuntary payment the notice_of_determination also states that the installment_agreement was rejected because the taxpayers have not paid over the equity in all of their assets and because of mrs melasky’s unwillingness to take any distributions from the farkas trust for her own support and maintenance as we now explain these reasons provide a satisfactory basis for the so’s determinations i application of levy proceeds it is the commissioner’s policy generally to permit taxpayers who submit voluntary payments to designate the tax_liability against which the payment will be applied 495_us_545 citing irs v energy res co 871_f2d_223 1st cir 141_tc_173 revproc_2002_26 sec_3 2002_1_cb_746 on the other hand involuntary payments may generally be applied against whichever unpaid tax_liabilities the commissioner chooses 47_tc_65 revproc_2002_26 sec_3 petitioners contend that their date dollar_figure check should be treated as a voluntary payment toward their liability because their check was written and accepted before respondent levied on their bank account we disagree there was no payment on date a payment by check is a conditional payment because it is subject_to the condition_subsequent that the check be paid upon presentation to the drawee ie the bank in this case 10_tc_1207 citing 35_bta_551 aff’d 97_f2d_62 8th cir see also eg muldrow v tex frozen foods inc s w 2d tex i t is well settled that the mere delivery to a creditor of the check drawn by his debtor does not in itself discharge the debt in the absence of an agreement to that effect lakeway co v bravo s w 2d tex civ app if this condition_subsequent is fulfilled the payment generally becomes absolute and is deemed to relate back to the time when the check was provided see 83_tc_227 12_tc_524 vanney assocs inc v commissioner tcmemo_2014_184 at in the absence of an agreement acceptance of a check is not considered absolute payment and there is a presumption that there is no such agreement estate of hubbell v commissioner t c pincite tex frozen foods inc s w 2d pincite nothing in the record suggests nor have petitioners argued that there was any agreement that respondent’s acceptance of their check would be treated as absolute payment consequently we presume that there was no such agreement petitioners’ check was therefore subject_to the condition_subsequent of payment upon presentation to their bank ultimately because of insufficient funds the check was not honored accordingly the condition_subsequent not having been satisfied the check did not constitute payment because the check did not constitute payment any instructions petitioners attached to the check are irrelevant taxpayers may direct the application of a payment only if payment occurs petitioners suggest that we ought to create an equitable exception to these straightforward rules for situations in which a taxpayer’s check was dishonored following a lawful irs levy on the bank account against which the check was drawn petitioners have cited no authority to support this idea the citations in their objection and cross-motion generally relate to whether certain payments were voluntary not to whether they were payments moreover we have generally treated checks as they are treated in everyday personal and commercial usage estate of spiegel v commissioner t c pincite petitioners have cited and we are aware of no case in which a check that was not honored was then treated as a 22in addition to citing cases addressing whether a payment is voluntary petitioners also cite 114_us_270 in poindexter the plaintiff owed dollar_figure in state taxes on a property in richmond virginia in payment of the tax the plaintiff tendered cents and surrendered mature coupons worth dollar_figure that had been cut from bonds issued by virginia the defendant the treasurer of richmond refused pursuant to state law to accept the coupons and instead seized the plaintiff’s desk which was worth dollar_figure the plaintiff challenged the defendant’s refusal to accept the coupons as unconstitutional arguing that the state law upon which the refusal was premised unlawfully impaired the contract embodied in the bond from which the coupons were cut the case was eventually appealed to the supreme court after the defendant refused to give back the plaintiff’s desk petitioners’ reliance on poindexter is misplaced the dispute in that case was whether a particular form of payment--a state bond--could be used to satisfy the plaintiff’s tax_liability whereas respondent does not dispute that a check may be used to pay a federal tax_liability the dispute in this case is whether a check must be treated as payment in the event it is dishonored payment except for situations in which the bank made an error see cantlay tanzola inc v ingels p 2d cal dist ct app in tex frozen foods inc s w 2d pincite the supreme court of texas stated we know that collecting officials customarily accept personal checks for taxes if a check given for this purpose is promptly paid when first presented in due course to the drawee bank then for all practical purposes the funds are as readily available to the taxing authority as if payment had been made in money under these circumstances we would have no difficulty in holding that the check was the legal equivalent of money and that the taxes were discharged when the paper was received by the collecting official but if the instrument is dishonored when presented to the bank it cannot be said that the taxes were paid at the time the check was received the use of a check to pay taxes is always at the risk of the taxpayer for whose accommodation the receiving official acts in attempting to collect the same we hold that when a check given for taxes is properly presented and is dishonored for any reason its subsequent payment operates to discharge the taxes as of the time of such payment and not before there would seem to be no reason to treat a texas check differently for federal tax purposes from the way the texas supreme court would treat it for state tax purposesdollar_figure 23the dissent contends that muldrow v tex frozen foods inc s w 2d tex turned on an old quirk of texas law that ‘ i n the absence of a constitutional or statutory provision authorizing payment in some other medium taxes must always be paid in money ’ dissenting op p we continued aside from the fact that there is no caselaw or other authority to support creation of an equitable exception to the normal rules there is also no apparent reason to do so in this case as described more fully in the background section respondent levied on petitioners’ bank account and applied the funds against their income_tax_liability after approximately years of collection activity petitioners have not alleged that there was any procedural defect in respondent’s levy the record reflects that respondent accepted at least one oic and one installment_agreement with respect to and considered several others both of which were eventually terminated because petitioners failed to meet their obligations accordingly it was not unreasonable or inappropriate for respondent to proceed to levy and in any event respondent had no legal_obligation to ensure that petitioners’ check was deposited before the levy occurred respondent did not cause petitioners’ check to bounce petitioners’ check bounced because they continued disagree tex frozen foods inc does not turn on any quirk of texas law instead it recognizes that there is a historical legal principle that payment for public purposes is not necessarily governed by the same rules as payment for private purposes that said the court concludes that a check presented to satisfy a state tax_liability and ultimately dishonored will be treated exactly as it would be treated in the private situation ie as no payment at all in short the dissent has it backwards rather than making a holding contrary to the normal rules on the basis of state constitutional law the texas supreme court considered constitutional law and ultimately determined that it supported application of the normal rule in the case of a dishonored_check owed and have chronically failed to pay various taxes a portion of which was collected by levy after respondent’s many attempts at compromise failed to reach a voluntary resolutiondollar_figure there is no dispute that the dollar_figure payment at issue was a result of respondent’s levy amounts received as a result of levy are involuntary payments e g amos v commissioner t c pincite as explained above the commissioner may apply involuntary payments as he sees fit and therefore respondent was not required to apply the proceeds of the levy against petitioners’ income_tax_liability for this reason we conclude that there was no abuse_of_discretion in respondent’s determination to deny petitioners’ request to apply the proceeds of the date levy against their income_tax_liability ii installment_agreement sec_6159 authorizes the commissioner to enter into written agreements allowing taxpayers to pay tax in installment payments if he deems that the 24the dissent contends that we have concluded that the melaskys are really really bad dissenting op p we have not formed any opinions about the melaskys or their intentions nor do we think such opinions would be relevant all we do here is apply the straightforward commercial rules for checks we have set out the procedural history at length above not because we are deciding this case on the basis of petitioners’ intentions but to make clear that the record provides no evidence of any legal defect in respondent’s levy certainly the record provides no basis for the dissent’s position that we should override the normal commercial rules for dishonored checks in pursuit of equity agreement will facilitate full or partial collection of such liability the decision to accept or reject installment agreements lies within the discretion of the commissioner 140_tc_173 sec_301_6159-1 c i proced admin regs the court does not make an independent determination of what would be an acceptable collection alternative thompson v commissioner t c pincite if the so followed all statutory and administrative guidelines and provided a reasoned balanced decision the court will not reweigh the equities id the installment_agreement petitioners proposed was a partial payment installment_agreement ie petitioners proposed to pay in installments only part of their total liability the commissioner has created guidelines for an so to follow in deciding the terms of a partial payment installment_agreement see eg id internal_revenue_manual irm pt date before a partial payment installment_agreement may be granted equity in assets must be addressed and if appropriate be used to make payment irm pt additionally t he taxpayer must agree to pay the maximum monthly payment based upon the taxpayer’s ability to pay id pt the commissioner generally determines a taxpayer’s ability to pay by subtracting allowable monthly expenses from the taxpayer’s monthly income for purposes of a partial payment installment_agreement the taxpayer is allowed his or her necessary expenses see eg thompson v commissioner t c pincite- necessary expenses are those expenses that are necessary to provide for a taxpayer’s and his or her family’s health and welfare and or production_of_income the expenses must be reasonable the total necessary expenses establish the minimum a taxpayer and family needs to live irm pt date petitioners proposed an installment_agreement with a dollar_figure monthly payment and later increased their offer to dollar_figure per month in the notice_of_determination respondent provided two reasons for rejecting these proposals petitioners had not liquidated the equity in their assets as requested and the monthly payment amounts were less than petitioners could pay either of these reasons would be an independently sufficient basis for respondent to reject the proposed installment_agreement as discussed below we conclude that respondent did not abuse his discretion with respect to either rationale a equity in assets respondent did not abuse his discretion in rejecting petitioners’ installment_agreement proposals after determining that they had failed to liquidate certain assets and pay over the proceeds when they requested a cdp hearing on date petitioners had been through the installment_agreement request process at least twice and were represented by counsel throughout this case consequently as of date they knew or should have known that equity in assets would have to be addressed on date respondent requested that petitioners liquidate the assets in question by date petitioners initially indicated on date that they intended to use the equity in certain of those assets to pay medical_expenses the so agreed that petitioners could use those assets for medical_expenses and the parties agreed that petitioners would provide proof that the equity had been used for that purpose respondent extended the deadline to the first week of date to accommodate petitioners’ situation on date petitioners asked for a second extension to which the so agreed and the so again asked for proof that the equity in petitioners’ assets had been used for medical_expenses on date petitioners asked for a third extension of the deadline but their reason for delay had changed they no longer claimed that they would pay medical_expenses with the equity in their assets instead they agreed that they would pay over the proceeds to respondent on date respondent extended the deadline to date for the assets that remained unliquidated on date petitioners indicated that they had completed the paperwork to liquidate their remaining ira and sec_401 account and were awaiting checks for the funds from the respective financial institutions they also requested to be allowed to pay over an amount equivalent to the cash_surrender_value of the insurance_policy instead of surrendering the policy additionally they claimed that the exxon mobil stock was owned jointly by mr melasky and his former wife with whom mr melasky had not communicated petitioners stated that mr melasky would not be opposed to signing over his interest in the stock and otherwise had no objection to respondent’s seizing the property as of date when respondent issued the notice_of_determination petitioners had not paid over any amounts relating to these four assets in fact petitioners do not contend that they have ever paid over the equity in these four assets to respondent in short on date respondent asked petitioners to liquidate their assets and pay over the proceeds they had not done so as of date when the notice_of_determination was issued we cannot say that the so abused his discretion in declining to extend the deadline yet again after three previous extensions over a period of approximately months instead it is clear from the record that any delay is attributable to petitioners petitioners initially claimed that they would use the equity in their assets to pay medical_expenses the record shows that they did not begin liquidating their assets until date after being asked twice to prove that they were actually using their equity for medical_expenses even viewing the facts in the light most favorable to petitioners and assuming that they were sincere in initially claiming that they would pay medical_expenses with their assets their reason for delay in paying over funds derived from liquidating their assets does not explain their failure to begin liquidating those assets in pursuit of their stated plan to pay medical_expenses furthermore whatever difficulty petitioners might have had in communicating with mr melasky’s former wife does not change the fact that mr melasky owned an interest in the exxon mobil stock petitioners do not contend that mr melasky would have been unable to liquidate his interest in that stock by communicating with his former spouse initiating a partition action in the appropriate court or borrowing against his interest in the stock it was not unreasonable for the so to ask mr melasky to do sodollar_figure petitioners offered to 25as petitioners point out the internal_revenue_manual irm recognizes in an example that property held as a tenancy_by_the_entirety ie held at common_law by a married couple may be difficult to liquidate see irm pt b date in some common_law property states tenants_by_the_entirety may not make--during their marriage--an absolute disposition of their interests without spousal consent e g evans v evans s e 2d va we cite virginia law as an example because texas is not a common_law property state and the record does not disclose under which state’s laws mr continued allow respondent to seize mr melasky’s interest in the exxon mobil stock this was not an acceptable alternative because the commissioner must generally sustain a notice_of_intent_to_levy and issue a notice_of_determination before he can proceed to seize assets that is the supposed alternative petitioners offered was not actually available to respondent in the then-current prelevy procedural posture in any event it is petitioners’ obligation--and not respondent’s duty--to address the equity in their assets during installment_agreement negotiations on these facts it was not an abuse_of_discretion for the so to conclude that petitioners--having repeatedly failed over about months and with three continued melasky was married or divorced c onsistent with this restriction on alienability no creditor of only one spouse can attach property held by both spouses as tenants_by_the_entirety id hence the irm’s example relating specifically to circumstances where only one spouse owes the tax but because he had divorced his former spouse mr melasky could not have held the stock as a tenant by the entirety also in some states property other than real_estate may not be held as a tenancy_by_the_entirety e g hawthorne v hawthorne n e 2d n y either by operation of law or under their divorce agreement whatever ownership_interest mr melasky might have had during his prior marriage was thereby converted to some other interest such as a tenancy_in_common e g va code ann sec deadline extensions to pay over the equity in their assets--were not entitled to the installment_agreement they had proposeddollar_figure 26the dissent contends that the so concluded without any analysis that failing to liquidate every asset is an automatic bar to getting a partial payment installment_agreement dissenting op p contrary to the dissent’s suggestion the relevant question is not whether the so could require petitioners to liquidate every one of these assets petitioners initially had told the so that they intended to liquidate some or all of these assets to pay medical_expenses the so said he would allow this if petitioners offered proof that they had done so consequently we do not think that the discussions between petitioners and the so were ever about whether the assets would be liquidated rather they seem to have focused on whether the assets would be used for medical_expenses or to pay taxes accordingly the real issue is whether the so afforded petitioners enough time to liquidate their assets and either use the proceeds on medical_expenses or pay them over to respondent the so is under a duty to resolve issues as expeditiously as possible under the circumstances sec_301_6330-1 q a-e9 proced admin regs appeals will attempt to conduct a sec_6330 hearing and issue a n otice of d etermination as expeditiously as possible under the circumstances as we have explained months and three deadline extensions is enough time at least under the circumstances presented here cf shanley v commissioner tcmemo_2009_17 gazi v commissioner tcmemo_2007_342 94_tcm_474 there is no requirement that the commissioner wait a certain amount of time before making a determination as to a proposed levy additionally we do not understand the dissent’s citation of 535_us_274 and notice_2003_60 2003_2_cb_643 see dissenting op p as we have explained see supra note as of the time of the cdp hearing mr melasky cannot possibly have held the exxon mobil stock as a tenant by the entirety we also do not understand the dissent’s citation of sec_6323 see dissenting op note sec_6323 applies to situations in which a lien arises before a security was purchased or before a security_interest in a security came into existence ie it protects third parties rather than the taxpayer petitioners contend that mr melasky purchased the stock with his former spouse the liabilities at issue in this case are joint liabilities of petitioners ie joint continued b_trust distributions neither was it an abuse_of_discretion for respondent to reject petitioners’ installment_agreement proposals after determining that petitioners would be able to rely on distributions from the farkas trust for the purpose of paying a portion of their nontax expenses the farkas trust was created under mr farkas’ will we generally apply state law in interpreting wills see eg 68_tc_249 aff’d 608_f2d_240 5th cir as expressly provided in article dollar_figure of the will texas law governs the farkas will under texas law extrinsic evidence may be considered to construe the terms of a will only when the terms are open to more than one construction e g san antonio area found v lang s w 3d tex whether a written instrument is ambiguous is a question of law e g richardson v mills s w 3d tex the farkas will is not ambiguous in any relevant respect it provides discretionary authority to the trustee mrs melasky to distribute so much of the income or principal ie the corpus as appropriate to provide for the continued liabilities of mr melasky and his current spouse consequently their tax_liabilities and therefore any liens arose after the exxon mobil stock was purchased not before beneficiaries’ continued health maintenance support and education the so’s determination included trust distributions only to the extent that those projected funds would be used to pay nontax necessary expenses ie expenses for food clothing housing utilities vehicles health insurance out-of-pocket medical costs and life_insurance because these necessary expenses are the minimum a taxpayer and family needs to live irm pt they are clearly within the meaning of the terms health maintenance support and education therefore the plain terms of the farkas will permit mrs melasky to distribute funds to pay at least her share of the necessary expenses determined by the so we note that the texas trust code provides a special rule applicable where as here the same person is both trustee and beneficiary a person other than a settlor who is a beneficiary and trustee of a_trust that confers on the trustee a power to make discretionary distributions to or for the trustee’s personal benefit may exercise the power only in accordance with an ascertainable_standard relating to the trustee’s individual health education support or maintenance within the meaning of sec_2041 or sec_2514 internal_revenue_code_of_1986 tex prop code ann sec_113 b dollar_figure consequently mrs melasky’s discretion to distribute is limited under texas law which looks to the meaning of health education support or maintenance as defined under sec_2041 or sec_2514 sec_20_2041-1 estate_tax regs and c gift_tax regs provide that the words ‘support’ and ‘maintenance’ are synonymous and their meaning is not limited to the bare necessities of life the so determined that the funds withdrawn from the farkas trust would be used to pay necessary expenses as discussed necessary expenses are the minimum a taxpayer and family needs to live irm pt or in other words the bare necessities of life consequently a distribution for the purpose of paying mrs melasky’s share of necessary expenses would not be restricted under tex prop code sec_113 b petitioners object suggesting that under texas law the terms of the farkas trust do not permit mrs melasky to make distributions to herself--even to pay her share of expenses relating to her health maintenance support and education--to 27tex prop code ann sec_113 d provides exceptions to this rule for certain situations involving the settlor’s spouse revocable trusts and certain transfers for the benefit of minor children which pass to the child upon his or her attaining the age of years as those situations are not presented in this case these exceptions do not apply to the farkas trust the extent she had other income or assets available to pay those expenses consequently they contend the so erred in concluding that petitioners would be able to rely on distributions from the trust to help defray their nontax living_expenses we are not persuaded petitioners’ household_income was obviously insufficient to meet their needs petitioners have requested a partial payment installment_agreement the premise of this requested relief is that their assets and nontrust income are inadequate to pay their tax debts and also leave a sufficient amount to pay their necessary expenses consequently petitioners’ case presents no genuine dispute as to what would happen under texas law if mrs melasky had other income or assets available to pay her expenses in determining petitioners’ ability to pay the so properly considered what effect the installment_agreement if accepted would have on their ability to pay if in fact the parties had agreed to an installment_agreement that required petitioners to pay dollar_figure per month as the corrected calculations indicate then in the absence of distributions from the farkas trust petitioners would have been unable to pay dollar_figure of their household expenses ie the amount the so calculated as mrs melasky’s share of nontax expenses dollar_figure consequently mrs melasky would 28more specifically petitioners agree that they have dollar_figure in monthly income if we assume for purposes of this discussion a monthly payment of continued be without other means to pay her share of expenses and would therefore be permitted under the trust’s plain terms to take trust distributions to cover themdollar_figure in any event even if petitioners had other means to pay their expenses the farkas will does not restrict mrs melasky’s discretion in any relevant way the will provides that the trustee may consider all circumstances and factors the t rustee deems pertinent including i the beneficiaries’ accustomed standard of living and station in life ii all other income and resources reasonably available to the beneficiaries and the advisability of supplementing their income or resources iii the beneficiaries’ respective character and habits their continued dollar_figure under an installment_agreement petitioners would have dollar_figure in monthly wage or business income remaining with which to pay their necessary expenses the parties agree that petitioners had dollar_figure in necessary expenses petitioners would therefore be unable to pay dollar_figure of those expenses out of their wage and business income 29petitioners seem to suggest that on these facts the sequence of events for purposes of determining whether a taxpayer would be able to pay necessary expenses is receipt of wage and business income receipt of trust income payment of monthly payment amount and then payment of necessary expenses petitioners seem to contend that because under this sequence of events they would have more wage and business income than necessary expenses as of the time of the hypothetical trust distribution mrs melasky would be unable to distribute any trust income to herself but distributions from the trust could be made at any time meaning that the way that the so ordered his analysis provided a more accurate forecast of what would occur receipt of wage and business income payment of the monthly payment amount under an installment_agreement receipt of trust income and then payment of necessary expenses diligence progress and aptitudes in acquiring an education and their ability to handle money usefully and prudently and to assume the responsibilities of adult life and self-support in light of their particular abilities and disabilities and iv the tax consequences of the t rustee’s decision to make or not to make the distributions and out of which trust any distributions should be made but while mrs melasky may consider these factors this provision does not restrict her discretion solely to circumstances in which petitioners’ assets and income are insufficient to pay mrs melasky’s expenses the will does contain the following restriction the trustee shall not allow a beneficiary who reasonably should be expected to assist in securing his or her own economic support to become so financially dependent upon distributions from any trust that he or she loses an incentive to become productive in a manner that is reasonably commensurate with any other individual having the ability and being in the circumstances of the beneficiary but this restriction would not limit mrs melasky under the circumstances presented because if the parties had agreed to a dollar_figure monthly payment amount the melaskys would have had to maintain their income-producing activities to pay it in short there is nothing in the farkas will to support a conclusion that mrs melasky would not be permitted to make distributions to cover her share of nontax expenses even if she had other resources available to pay such expensesdollar_figure 30this conclusion is consistent with mrs melasky’s previous action as trustee petitioners’ date letter to the so indicates that during the continued petitioners also contend that the so’s determination in this regard fails to give due consideration to the fact that the farkas trust is a spendthrift trust they assert that the so’s determination is equivalent to an impermissible invasion or confiscation of the trust corpus we disagree respondent has not attempted to seize the trust assets nor does he seek to force distributions the so’s determination merely accounted for events which were likely to occur if the proposed installment_agreement had become a reality in deciding whether to agree to an installment_agreement the commissioner determines a taxpayer’s ability to pay over the duration of the proposed agreement on the basis of the taxpayer’s current financial situation and taking into account all relevant facts and circumstances including the effect of the installment_agreement itself the so’s determination in this regard was necessarily a forecast in making his forecast the so was not required to turn a blind eye to assets or income likely to be available to petitioners nor was his forecast of trust distributions for purposes of calculating petitioners’ ability to pay in any way equivalent to invading or confiscating the trust corpus continued administrative process mrs melasky took distributions from the trust to pay certain expenses even though there is no dispute that petitioners had positive net_income and other assets available at that time petitioners also argue that it would be a violation of mrs melasky’s fiduciary duties for her to exhaust the trust because that would leave nothing for the secondary beneficiaries and that it was therefore inappropriate for the so to forecast that mrs melasky could draw on the farkas trust until it was exhausted petitioners’ premise is clearly incorrect the farkas will explicitly provides that the trustee of the farkas trust may distribute to mrs melasky so much or all of the income and principal of the farkas trust even though exhausting the trust and the farkas will provides that as to any trust with more than one beneficiary the trustee may make discretionary distributions in equal or unequal proportions and to the exclusion of any beneficiary emphasis added ie the farkas will specifically allows mrs melasky to leave nothing for her children there is no provision in the farkas will obligating mrs melasky to refrain from distributing the entire corpus to herself to provide for her health maintenance support and education for these reasons we conclude that there was no abuse_of_discretion in the so’s determination that mrs melasky would be able to take distributions from the farkas trust to pay her share of petitioners’ nontax necessary expensesdollar_figure 31the dissent does not object to this conclusion but contends that we have used the wrong analysis in reaching it the dissent argues that the trust instrument continued c amount of trust distributions petitioners argue that the so erred in attributing of petitioners’ nontax necessary expenses to mrs melasky for purposes of forecasting trust distributions they argue that as a matter of texas community_property law expenses are divided equally between spouses we need not and do not decide this issue the result is ultimately the same regardless of which party is correct if petitioners are correct the amount they could pay would still have been significantly more than the maximum dollar_figure monthly payment that they offereddollar_figure consequently we continued is ambiguous and that its interpretation would therefore require consideration of parol evidence as we have explained the trust instrument is not ambiguous in any relevant respect consequently we conclude that this case presents a pure legal issue with respect to interpreting the trust which makes it unnecessary for us even to consider the dissent’s analysis in any event even if the trust instrument were ambiguous petitioners presented no parol evidence for the so’s consideration during the cdp hearing to support their interpretation it is not an abuse_of_discretion for the so to sustain a proposed collection action on the basis of the record before him e g 129_tc_107 accordingly the so would not have abused his discretion in rejecting petitioners’ unsupported interpretation of the allegedly ambiguous trust document the dissent suggests that we have departed from the administrative record in some way we do not understand how we have done so we have merely analyzed the farkas will which is in the record but have not looked to parol evidence which is not in the record 32under petitioners’ view the nontax household expenses attributable to mrs melasky would have been dollar_figure dollar_figure monthly expenses dollar_figure continued would still conclude that the so did not abuse his discretion in rejecting petitioners’ proposed installment_agreement iii conclusion upon careful review of the record we conclude that the so verified that the requirements of any applicable law or administrative procedure have been met addressed all issues petitioners raised and balanced the efficient collection_of_taxes with the intrusiveness of the proposed collection action we find no abuse_of_discretion in any respect an order and decision will be entered for respondent reviewed by the court gale gustafson paris kerrigan lauber nega pugh and ashford jj agree with this opinion of the court foley cj did not participate in the consideration of this opinion continued current taxes dollar_figure petitioners’ monthly nontax expenses dollar_figure dollar_figure under this methodology dollar_figure would have been available every month to mrs melasky from the trust adding this amount to the dollar_figure that the so determined petitioners would have been able to pay in the absence of any trust distribution after correcting for the so’s math error petitioners’ recalculated ability to pay would be dollar_figure--significantly more than the dollar_figure that they offered lauber j concurring i agree with the opinion of the court and write briefly in response to the dissent many things said there would justify lengthy rebuttal had we but world enough and time i will focus on the treatment of the bounced check issue on monday date the irs issued a notice_of_levy to petition- ers’ bank in an effort to collect a portion of their outstanding tax_liabilities for and their bank account had a balance of dollar_figure the dollar_figure check petitioners had tendered to the irs the previous thursday had not yet cleared their account given the intervening weekend that is not surprising the bank immediately froze the account and eventually paid over to the irs as levy proceeds the dollar_figure balance when the dollar_figure check was later presented to the bank for payment there were no funds left in the account so the check was dishonored because the check was dishonored the irs reversed the dollar_figure credit it had made to petitioners’ account consistently with its normal practice the irs applied the dollar_figure of levy proceeds as a credit to petitioners’ account the oldest year showing a balance due in their cdp hearing request petitioners asked that the levy proceeds be transferred to their account the settlement officer so declined that request his reason for doing so as stated in the notice_of_determination was as follows irs records reflect the dollar_figure payment was applied to the tax_year but was reversed when the check was returned due to insufficient funds levy proceeds of dollar_figure were applied to the tax_year the levy proceeds are considered an involuntary payment and therefore can be applied by the irs in the best interest of the government the taxpayers’ request to transfer the levy proceeds to the tax_year is denied our dissenting colleague agrees that we must review the so’s action by ap- plying an abuse-of-discretion standard of review he asserts that the so abused his discretion because he erred as a matter of law see dissenting op p that supposed error was the so’s failure to divine a new rule_of law that the dissent would create out of whole cloth specifically designed to suit the peculiar facts of this case see id p faulting the so for failing to follow a legal rule that i would recognize for the first time according to the dissent the so committed legal error because he neglected to appreciate that petitioners’ dollar_figure check actually constituted a payment on date even though that check was later dishonored by their bank the dissent acknowledges the general_rule that tendering a check to the irs does not constitute a payment if the check is dishonored see id p but strict constructionist that he is our dissenting colleague peers through the mist and perceives a background principle of law that creates an exception to the excep- tion to the general_rule see id p and what is that exception it appears to be an equitable principle derived from contract law common_law generally prohibits one party to a contract from interfering with the other party’s performance see id p applying that principle here the dissent says that the irs by levying on petitioners’ bank ac- count interfered with their performance viz their attempt to pay their tax in support of this theory the dissent cites no provision of the internal reve- nue code nor does he cite any regulations irs ruling or judicial opinion in a federal_income_tax case rather he cites judicial opinions interpreting minnesota texas and north dakota contract law for several reasons i find this citation of authority underwhelming first as the dissent acknowledges there was no contract between the com- missioner and the melaskys see id p petitioners are debtors the irs is a creditor there was no bargained-for exchange or tender of consideration that could be thought to give rise to a contract there being no contract i do not see what relevance state contract law has in deciding the proper application of the dollar_figure payment for federal_income_tax purposes second if there were thought to be a contract between the commissioner and the melaskys regarding payment of their tax_liabilities it would seem to me that they breached that contract years ago they have not been in compliance with their federal tax obligations since at least that being so it is hard to see what standing they would have to urge that the irs had interfered with their per- formance of the contract third even if state contract law were thought relevant our dissenting col- league has not shown that the contract principle he invokes would apply here in the three cases he cites the contract principle enunciated is that a party may not breach his duty_of good_faith and fair dealing by unjustifiably hindering the other party’s performance this is how the rule is stated under contract law more gen- erally requiring wrongful purposeful and intentional interference 1see 685_f3d_663 8th cir holding that the plaintiff had not sufficiently pleaded the defendant’s breach of its duty_of good_faith and fair dealing by unjustified hindrance of contract performance in re econ lodging sys 226_br_840 bankr n d ohio stating that a breach of contract may occur where one party to a contract wrongfully prevents the other party’s performance aff’d 234_br_691 b a p 6th cir barrett v gilbertson n w 2d n d holding that a contractor was excused from performance when homeowners refused to allow him onto the premises to repair alleged defects in the home’s construction 2see eg 111_f3d_337 2d cir continued the dissent makes no effort to show that this principle could possibly apply on our facts there is no suggestion that irs personnel wrongfully or purpose- fully prevented petitioners’ dollar_figure check from clearing the melaskys appar- ently delivered the check by walking into an irs office in houston texas on a thursday the notice_of_levy was issued to their bank apparently by the irs philadelphia service_center on the following monday this case was presented on cross-motions for summary_judgment petition- ers presented no evidence and there is no plausible basis for inferring that irs officials in houston sat on the check for tactical reasons there is no evidence that the philadelphia service_center when issuing the notice_of_levy was aware that petitioners had tendered this check as far the record shows it was a pure coincidence that the notice_of_levy was issued four days later there is simply no evidence to support the proposition that irs officials wrongfully breached any continued the covenant of good_faith and fair dealing implied in every contract under new york law ‘includes an implied undertaking on the part of each party that he will not intentionally and purposefully do anything to prevent the other party from carrying out the agreement on his part ’ quoting 930_f2d_228 2d cir duty_of good_faith and fair dealing by interfering with the melaskys’ performance regardless of what one thinks about the exception to the exception to the general_rule that the dissent fashions the so did not commit an error of law or abuse his discretion in any other way the law is clear in collection_due_process cases that an so does not abuse his discretion when he relies on accurate infor- mation appearing on the taxpayer’s account transcripts and applies valid irs rules and procedures see 119_tc_252 may v commissioner tcmemo_2014_194 t c cch aff’d sub nom best v commissioner 102_fedappx_615 9th cir vines v commissioner tcmemo_2006_258 92_tcm_460 zapata v commissioner t c dkt no l wl date holmes j holding that an so properly applied a valid revenue_procedure to the record before her and thus did not abuse her discretion petitioners’ account transcripts showed that the dollar_figure credit to their account had been reversed because the bank dishonored their check that in- 3this case bears no resemblance to parrish v united_states a f t r 2d ria w d mo cited infra dissenting op p the taxpayer’s check in that case was treated as a payment where the irs received the check and then lost it this case differs from that one in two respects here there is no evidence of irs negligence and there the check was not dishonored by the bank formation was correct the irs had received levy proceeds of dollar_figure and had applied those proceeds to that information was also correct a revenue_procedure and related guidance instruct irs officers to apply levy proceeds to periods in the order of priority that the service determines will serve its best interest revproc_2002_26 sec_3 2002_1_cb_746 generally the government’s best interest will be served by applying levy proceeds to the oldest tax oldest penalty and oldest interest in that order until fully used chief_counsel_advice date consistent with this guidance the so determined that the irs had properly applied the levy proceeds to petitioners’ tax_year on the basis of irs procedures and the information before him the so plainly did not abuse his discretion in declining petitioners’ request to transfer the levy proceeds to the tax_year petitioners did not advance in their presentations to the so the legal theory enunciated by the dissent the only time petitioners addressed the relevance of the dollar_figure check was in the statement attached to their form request for a cdp hearing there they stated their belief that the statute_of_limitations on col- lection may have expired with respect to the taxable years and peti- tioners recited the facts about tendering the dollar_figure check designating that check to their tax_liability and the ensuing levy on their bank account their legal argument consisted of the following unfortunately the irs had not cashed taxpayers’ dollar_figure check by the time of the levy taxpayers request that the irs apply the levy proceeds to the form_1040 for there were numerous subsequent communications between the so and peti- tioners’ counsel the administrative file is pages long but all of those com- munications concerned petitioners’ request for a collection alternative in the form of an installment_agreement there was no subsequent reference to the dollar_figure check apart from the so’s discussion of this point in the notice_of_determination from the statement attached to their form it appeared that petition- ers were advancing one of two contentions that the irs’ application of the dollar_figure payment to was erroneous because the period of limitations on col- lection had expired for that year or that the irs as a matter of equity should transfer the levy proceeds to their account the so did not abuse his discre- tion in rejecting those two contentions the first contention was factually incor- rect because the period of limitations for had not expired and petitioners supplied no legal basis for their request that the so apply the levy proceeds to as the so explained that payment was involuntary and the irs was fully justified in applying it to the oldest open_year showing a tax_liability petitioners did not advance at any point during the cdp proceeding the legal theory that the dissent announces--that the dollar_figure check despite being dis- honored by petitioners’ bank was nevertheless a payment that the irs was re- quired to apply to their tax_year petitioners did not contend that the dollar_figure check was a payment that the irs was required to apply to rather they made a request that the irs apply the levy proceeds ie dollar_figure from to the so did not commit legal error by failing to address an argument petitioners did not make the dissent invokes the chenery doctrine but the invocation of that doc- trine seems a bit ironic here see dissenting op p citing 332_us_194 the chenery doctrine teaches that an administrative agency must set forth the grounds on which it relied when making its decision with no post hoc rationalizations allowed see 371_us_156 citing chenery corp u s pincite the so clearly did set forth the grounds on which he relied petitioners’ dollar_figure payment was properly reversed when their bank dishonored their check and the dollar_figure of levy proceeds represented an involuntary payment that the irs was free to apply as it saw fit as the court ably shows the so was correct on both counts it is our dissenting colleague who propounds the post hoc rationalization here he advances an argument that petitioners never made during the cdp hear- ing and he supports that argument with no plausible legal authority whatsoever his assertion that the so abused his discretion in failing to apprehend and accept an unprecedented legal argument that petitioners did not make is administrative law run amok in this case the irs used a statutorily authorized collection method that hap- pened to reach petitioners’ bank before their check did under longstanding irs practice the levy proceeds constituted an involuntary payment that the irs was free to apply as it saw fit the so did not abuse his discretion in so concluding in concluding otherwise the dissent would create an ill-founded equitable excep- tion ginned up to suit the peculiar facts of this case this is an exercise in what justice scalia might have described as interpretive jiggery-pokery king v bur- well u s __ __ 135_sct_2480 scalia j dissenting and would be ill advised in any_tax court opinion it would be particularly inappro- priate in a cdp case where we are reviewing agency action for abuse_of_discretion thornton marvel gustafson kerrigan buch nega pugh and ashford jj agree with this concurring opinion 4the dissent wholly mischaracterizes the opinion of the court by asserting that the rule_of law it adopts is that a check tendered to the irs doesn’t count if the taxpayer involved is really really bad see dissenting op p this assertion is so out of line that one is inclined to let it twist in the wind but at the risk of dignifying it with a response i will offer a brief one the court’s analysis of the bounced check issue is based on two established legal propositions a check tendered by a taxpayer does not constitute a payment if the check is dishonored and the irs may apply levy proceeds as determined to be in its best interest evaluation of the taxpayer’s character has nothing to do with this the fact that the melaskys had been delinquent in their tax obligations is notable only in assessing what might be thought the equities of the case since the melaskys had been subject_to previous irs collection action and had numerous open tax years they were aware of the risk that their bank account might be levied upon at any time had they wanted to ensure that their dollar_figure payment would be applied as they wished they could have tendered to the irs for example a cashier’s check they did not and they thus assumed the risk that materialized even if this case were decided on the loosey-goosey equitable turf that the dissent proposes it is not clear to me that the melaskys should win but our decision must be based on the law and the court’s analysis of the legal issues would be exactly the same regardless of the taxpayers’ compliance history buch and pugh jj concurring we agree with the result as applied to the facts of this case and write separately to emphasize what we understand to be the limited scope of the opinion of the court the material facts can be summarized very briefly the melaskys had long- outstanding liabilities for which they received multiple notices of intent to levy and for which they entered into and defaulted on multiple installment agreements the melaskys hand-delivered a check to the commissioner on date a thursday when tendering that check the melaskys requested that it be applied against their liability the irs issued a notice_of_levy to the melaskys’ bank two business days later on monday date the commissioner applied the levy proceeds against the oldest outstanding liability which was from when the commissioner later attempted to process the check it bounced the levy occurred very shortly after the check had been tendered which meant that the check was dishonored by choosing to tender a personal check rather than a certified check or money order the melaskys ran this risk ever since they had gotten the notice_of_intent_to_levy and then defaulted on installments they had run the risk that the irs would levy on their accounts and any of their checks would bounce there is no evidence that the commissioner unduly delayed in processing the check or that the commissioner acted in a manner so as to purposefully avoid petitioners’ designation of payment such action or inaction as the case may be might be viewed as running afoul of revproc_2002_26 sec_3 2002_1_cb_746 which requires the commissioner to apply a payment as designated if additional taxes penalty and interest for one or more taxable periods have been assessed against a taxpayer or have been mutually agreed to as to the amount and liability but are unassessed at the time the taxpayer voluntarily tenders a partial payment that is accepted by the service and the taxpayer provides specific written directions as to the application of the payment the service will apply the payment in accordance with those directions we do not read the opinion of the court to foreclose finding an abuse_of_discretion if evidence were to show that through negligence or malfeasance the commissioner circumvented his own revenue_procedure for designating payments this case however does not present those facts gustafson and paris jj agree with this concurring opinion holmes j dissenting it is the melaskys’ singular misfortune to have a case that raises four unresolved questions any one of which would have merited a reviewed opinion but the court has concluded that they are really really bad taxpayers and in today’s opinion we again swim against the mainstream of administrative law to try to make sure that the best arguments in support of the melaskys’ position--indeed the best articulation of what exactly those issues are-- sink without a trace until today we have consistently agreed that we can uphold an so’s determination in a cdp case only on the grounds he actually relied on when making his determination see antioco v commissioner t c memo there may even be a fifth the commissioner assessed a penalty against the melaskys under sec_6657 for tendering the check the irs made bounce this prompts the question of whether the settlement officer so met the verification requirement of sec_6330 in upholding the assessment of that penalty see 131_tc_197 t his court will review the appeals officer’s verification under sec_6330 without regard to whether the taxpayer raised it at the appeals hearing supplemented by 136_tc_463 the bad-check penalty is presumably a penalty to which the supervisory-approval requirement of sec_6751 applies--it’s not an addition_to_tax under sec_6651 sec_6654 or sec_6655 and there’s no indication that it’s automatically calculated through electronic means--but there’s no evidence in the administrative record that the so verified that the commissioner complied with sec_6751 when he assessed the bad-check penalty against the melaskys cf blackburn v commissioner t c slip op pincite date the melaskys however didn’t assign error to this potential problem with verification which means it might be conceded see tax_court rule b lloyd v commissioner tcmemo_2017_60 at n dinino v commissioner tcmemo_2009_284 wl at we leave this question unanswered today at jones v commissioner tcmemo_2012_274 at salahuddin v commissioner tcmemo_2012_141 wl at we likewise held in a recent reviewed opinion that we would follow the same rule in whistleblower cases see kasper v commissioner t c slip op pincite date this is the unexceptionable chenery rule the administrative-law principle that says a reviewing court in dealing with a determination or judgment which an administrative agency alone is authorized to make must judge the propriety of such action solely by the grounds invoked by the agency 332_us_194 describing its holding in 318_us_80 this means that the so must clearly set forth the grounds on which he made his determination so that we don’t have to guess see id pincite we should not uphold the notice_of_determination simply because findings might have been made and considerations might be disclosed which might justify his ultimate conclusion antioco at citing chenery i u s pincite but that’s what we do with three of the four questions we answer today the reference in the opinion of the court to chenery ii see op ct p reads like an afterthought it also cites bowman transp inc v arkansas-best continued can the irs make a voluntary payment into an involuntary payment by making the check bounce can an so ignore internal irs guidance in requiring the liquidation of even illiquid assets before considering a collection alternative how should a nonlawyer so decide complicated questions of texas testamentary law in calculating how much the melaskys could pay for each of these questions i review first what the so actually did then how we go about justifying his answers in ways that he didn’t and then what i think the right result should be i a i begin with the check that the irs made bounce the administrative record shows that on date the melaskys walked into an irs office with a check for dollar_figure they asked to apply it against their tax_liability it would’ve paid their whole liability for that year the irs admits that it got thi sec_2 continued freight sys inc 419_us_281 for the chenery modifier that an agency’s decision of less than ideal clarity will be upheld if the agency’s path may reasonably be discerned see op ct p but there’s nothing else in the opinion of the court that shows it actually relied on these fundamental administrative-law principles it instead provides its own reasons to uphold the so’s determination that had little to do with the explanation provided by the so the majority says that the melaskys owed slightly more than dollar_figure continued check irs records show that it posted the dollar_figure payment to the melaskys’ account on that same day these records then show a reversal of that same amount because the check bounced why did it bounce here we have an unusual but undisputed fact--on january the irs sent a notice_of_levy to the melaskys’ bank this notice froze their entire balance and when the irs executed the levy sometime after january made the melaskys’ check bounce the irs then applied the entire balance that it got with the levy against the melaskys’ continued when they tendered their check see op ct p which i guess because it doesn’t say the majority determined from the notice_of_intent_to_levy nil in the administrative record the nil is dated date--only four days after the melaskys tendered their check--and it does show a balance of dollar_figure but one can’t stop there the nil also has a pay-by date of date and the balance is the amount that would be due as of that date not the date of the notice see internal_revenue_manual irm pt date according to the nil on the date pay-by date the melaskys would have had an assessed balance of dollar_figure accrued interest of dollar_figure and accrued late-payment penalty of dollar_figure those numbers include a month’s worth of interest and an additional late-payment penalty that would’ve accrued on the melaskys’ account between january and date see sec_6651 sec_301_6651-1 proced admin regs if there was a difference between the amount the melaskys paid and the amount they owed it was slight indeed in their cross-motion for summary_judgment the melaskys asserted that their dollar_figure check would’ve fully paid their liability--an assertion that the commissioner didn’t dispute and we do note that this arithmetic problem doesn’t change the result or reasoning of any of the opinions released today tax_liability on february to add injury to this injury the irs also charged the melaskys dollar_figure as a penalty for writing a bad_check the relevant section of the code i sec_6311 which provides that if a check is not duly paid or is paid and subsequently charged back to the secretary the person by whom such check has been tendered shall remain liable for the payment of the tax to the same extent as if such check had not been tendered this section governs the classic case of a check returned because of insufficient funds but does it govern here look at it from the melaskys’ perspective--they had more than dollar_figure in the account on which they drew the check the check was for dollar_figure the irs got dollar_figure from that very account how can one say that the check was not duly paid here’s the complete analysis in the notice_of_determination the levy proceeds are considered an involuntary payment and therefore can be applied by the irs in the best interest of the government the taxpayer’s request to transfer the levy proceeds to the tax_year is denied no mention of sec_6311 no sec_6657 gives the irs the power to impose a penalty of of the amount of the check unless it’s less than dollar_figure in which case the penalty is dollar_figure or the amount of the check if it’s for less than dollar_figure i note without comment that sec_6657 also states this section shall not apply if the person tendered such instrument in good_faith and with reasonable_cause to believe that it would be duly paid discussion of what the phrase duly paid means in this context this is in short a classic example of an agency’s begging the relevant question see eg 10_f3d_847 d c cir remand where agency failed to explicate both its interpretation of the relevant statute and its reasons for excluding from consideration many of the factors raised by other party 989_f2d_1246 d c cir remand where agency gave inadequate explanation for its conclusions leav ing regulated parties and a reviewing court completely in the dark as to the core of its reasoning and its relationship to past precedent 716_f2d_52 d c cir remand where agency dismissed i n conclusory language or completely failed to mention the other party’s arguments making it difficult if not impossible for the court to intelligently perform its assigned reviewing function and to discern the path taken by an agency in reaching its decision such an inadequate explanation of its reasoning is why we should remand this case to irs appeals after instructing it on the proper construction of that section see because the melaskys filed their tax_court petition before date--the effective date of sec_7482 g --it’s likely the appropriate appellate venue for this case is the d c circuit see 740_f3d_668 d c cir aff’g tcmemo_2012_27 u s c sec_706 reviewing court shall decide all relevant questions of law interpret constitutional and statutory provisions and determine the meaning or applicability of the terms of an agency action b this should also be a situation where we apply chenery but instead of examining the so’s reasoning--or more precisely lack of reasoning--we create today a new rule_of law this isn’t a construction of the phrase duly paid --the majority also fails to engage in a discussion of what that phrase means and is even unwilling to accept the simple statement that the irs caused the melaskys’ check to bounce instead we are told respondent did not cause petitioners’ check to bounce petitioners’ check bounced because they owed and have chronically failed instead of engaging in its own statutory construction of the phrase duly paid --or indeed even acknowledging the relevant statute exists--the opinion of the court mischaracterizes my statutory construction of that undefined phrase as an equitable exception see op ct p judge lauber in his concurrence also ignores the relevant statute and engages in no statutory construction but claims that i’ve relied on some equitable principle rather than a reasoned analysis of the meaning of duly paid see lauber op p he calls me a strict constructionist see id p and i can’t disagree but we textualists do pay attention to the glosses often put on language even in ordinary usage the specialized connotations of established terms of art and the background conventions that sometimes tell readers how to fill in the gaps inevitably left in statutory directions john f manning textualism and the equity of the statute colum l rev i’ve found a background principle that fills the gap here for an undefined term in the relevant statute--a statute the majority doesn’t even bother citing to pay various taxes a portion of which was collected by levy after respondent’s many attempts at compromise failed to reach a voluntary resolution see op ct pp to a reasonably intelligent speaker of english causing a check to bounce means writing a check that isn’t honored because the account either doesn’t exist or contains insufficient funds see black’s law dictionary 10th ed it does not or at least not necessarily include the payee’s taking money from the account in a different way and then presenting the check it certainly doesn’t include any notion of failing much less chronically failing to pay income_tax or maybe various taxes or maybe only after many attempts at compromise failed to reach a voluntary resolution the rule_of law we identify and apply today is that a voluntary payment even if it precedes a payment by levy doesn’t count if the taxpayer involved is really really bad maybe a taxpayer who was really bad but not really really bad--perhaps one who defaulted on only one installment_agreement or one who judges buch and pugh recognize in their concurrence that there’s something missing in the majority opinion but they too fail to properly apply chenery they might find that the so abused his discretion if there was evidence that the commissioner was negligent or malfeasant in cashing the check see buch pugh op p but the record shows that the so didn’t even consider that possibility how can we determine whether the so was right about something he failed to consider had a 10-year-old tax debt instead of a 16-year-old tax debt--might be able to argue that the irs caused his check to bounce or if a taxpayer tendered a check one month six months or a year before the payment by levy perhaps he could then argue that the irs caused his check to bounce because it certainly should’ve cashed it by then but that’s not the melaskys--nope they were really really bad taxpayers and the majority fails to set any restrictions on how long the irs has to cash a check before levying on the same account so we blame the bouncing on them and don’t even have to think about who caused their check to bounce and what consequences that might have on how to apply the relevant section of the code c this turns out to be a genuinely difficult question of law if the melaskys are right that there shouldn’t be any unpaid liability for then our job is easy the so would surely have abused his discretion in upholding a levy to collect tax that was already paid the question of whether it was already paid turns on whether the payment was voluntary or involuntary the parties agree that the or maybe not the majority also asserts that in any event respondent had no legal_obligation to ensure that petitioners’ check was deposited before the levy occurred see op ct p in which case even saintly taxpayers are going to have a problem in the future when the irs is grossly dilatory in depositing checks unless judges buch and pugh’s views prevail commissioner is free to apply payments that are involuntary against whatever outstanding tax_liability he wishes see 47_tc_65 and also agree that taxpayers are free to apply payments that are voluntary against whatever outstanding tax_liability they wish see 808_f2d_411 5th cir the parties also don’t dispute the timeline--the melaskys hand delivered a check on date and directed it be applied to pay off their entire tax_liability the irs then sent a notice_of_levy to their bank on date before it tried to cash the check in the normal way the check bounced because the bank froze the account the irs got the money in the account including the money it would have been paid if it had presented the check in the ordinary way but treated the whole value of the account as an involuntary payment and applied that entire amount against the melaskys’ tax_liability there are additional procedural requirements to properly designate voluntary payments a taxpayer must for example provide specific written directions as to the application of the payment when tendering it revproc_2002_26 sec 2002_1_cb_746 the administrative record doesn’t include a copy of the dollar_figure check or any other evidence of specific written directions the commissioner in his brief however admitted that the melaskys directed the payment be for and the irs originally applied it to that year this means that he has waived any objection to the melaskys’ possible failure to attend to these procedural niceties given this timeline the first question is when did the irs receive the melaskys’ payment the commissioner cites no authority at all to address why chronological order shouldn’t apply here the code and regulations specifically allow the irs to accept payment of taxes via check see sec_6311 sec_301_6311-1 proced admin regs neither of these provisions however addresses when a payment by check is deemed to be received with two possible options being the tender date and the clearing datedollar_figure to help solve this mystery i would turn to caselaw about similar situations where the date of payment was in issue start with some basics in 301_f2d_305 3d cir the third circuit held that the date of tender was the payment_date the taxpayer there gave the irs a check on april but the irs stamped a receipt for it april the receipt also showed the april date but less conspicuously id pincite the taxpayer wanted to file a refund claim and the claim’s timeliness depended on the payment_date see id the commissioner himself argued that the date was april which was the date the check was received id pincite the court agreed noting that both the april and april dates showed up on the credit cards do have a specific regulation governing when payment is deemed received see sec_301_6311-2 proced admin regs receipt and despite the confusion the date the commissioner received the check prevailed id 636_fsupp_544 n d ga dealt with a similar issue the united_states claimed that the taxpayer’s lawsuit was filed too late because more than two years had passed since the taxpayer paid the tax see id pincite the irs received a check from the taxpayer on date and the taxpayer didn’t file a petition until date id the taxpayer argued the petition was nonetheless timely because his bank didn’t debit his account until date id the court found for the commissioner and concluded that s ection does not specify that the date the check clears is the date of payment for the purposes of this suit the court finds that the date on which the irs received the taxpayer’s check at the latest is the date of payment iddollar_figure these cases rely on an important assumption--that the check actually clears in the normal course does the payment_date change in situations where the ir sec_11 this idea even dates back to before the 16th amendment and the income_tax in reviewing a case about whether virginia had to accept coupons issued by the state in payment of taxes the supreme court said it is well settled by many decisions of this court that for the purpose of affecting proceedings to enforce the payment of taxes a lawful tender of payment is equivalent to actual payment either being sufficient to deprive the collecting officer of all authority for further action 114_us_270 emphasis added tries to cash the check and it doesn’t clear the answer is yes in this situation the longstanding principle has been to ignore the tender date of the dishonored_check sec_6311 provides that if a check is not duly paid or is paid and subsequently charged back to the secretary the person by whom such check has been tendered shall remain liable for the payment of the tax to the same extent as if such check had not been tendered see also 70_tc_52 but where the checks were not presented and honored in due course this court has held that no payment ever occurred because the condition upon which the conditional payment rested was never satisfied 39_f2d_759 ct_cl the day on which the collector receives the check will be considered the date of payment so far as the taxpayer is concerned unless the check is returned dishonored quoting regulation in re bliss college a f t r 2d ria d me the court concludes that the deposit of the taxpayer’s check which was subsequently dishonored did not constitute payment of the taxpayer’s tax_liability this idea certainly makes sense--we won’t hold either the taxpayer or the irs to a payment_date if the irs doesn’t actually get the money any other conclusion would lead to absurd results such as allowing taxpayers to avoid late-payment penalties by tendering bad checks by the due_date so if the general_rule is that the date of a payment made by check is the tender date there’s an exception if the check doesn’t clear the majority does a fine job of iterating and reiterating this general_rule and its exception see op ct pp it cites 10_tc_1207 which asked whether a state-income-tax deduction was available on a decedent’s final tax_return for new york taxes the decedent paid with a check that the bank didn’t honor because the check wasn’t presented for payment until after his death we held under the general_rule and its exception that the estate couldn’t take the deduction on the decedent’s final return we also noted though that taxes in new york must be paid in money a tax collector has no authority to accept checks id pincite the other t c opinions the majority cites--83_tc_227 and 12_tc_524 --similarly dealt with the proper time for taking deductions for payments made by check to parties other than the irs and used the general_rule and its exception to find the answer the memorandum opinion that the majority cites vanney assocs inc v commissioner tcmemo_2014_184 at talks about the general_rule and its exception but its holding is based on a different rule that applied to that case’s unusual facts t he relation-back doctrine is inapplicable where the payee knows the payor has insufficient funds and therefore refrains from cashing the check the majority also found a supreme court of texas case--muldrow v texas frozen foods inc s w 2d tex --exceedingly persuasive the majority says there would seem to be no reason to treat a texas check differently for federal tax purposes from the way the texas supreme court would treat it for state tax purposes see op ct p well yes there is texas frozen foods inc turned on an old quirk of texas law that i n the absence of a constitutional or statutory provision authorizing payment in some other medium taxes must always be paid in money see texas frozen foods inc s w 2d pincite distinguishing contrary caselaw in jurisdictions which have statutes authorizing the payment of such obligations by check cf cantlay tanzola inc v ingels p 2d cal ct app check for car tax in effect honored and paid when backed by sufficient funds at time of tender though bounced at time of presentment all of these cases plus the texas cases the majority cites plus my conclusion as to the general_rule on payment_date fail to account for one specific fact in this case unlike the taxpayers in bliss college vanney assocs inc and the majority did not consider the administrative nightmare that could follow from relying or even appearing to rely on state common_law to resolve this issue see eg 131_tc_239 texas frozen foods inc who wrote checks without sufficient funds to cover them at the time they were written the melaskys had no reason to think they didn’t have sufficient funds to cover their check when they wrote it the commissioner did in fact get the money the melaskys intended for him to get when they delivered their check it’s just that the irs treated the check as having bounced and characterized the entire amount of money in the account as having been seized by levy there is no question that the melaskys’ check would not have bounced had the irs cashed it before the levy or indeed that the irs would’ve respected the melaskys’ voluntary-payment instructions had they paid instead by cashier’s check see eg 521_f3d_381 5th cir citing texas law for proposition that cashier’s check is essentially as good as cash dollar_figure now i don’t find anything that the irs did blameworthy given the size of the irs no one would be surprised to learn that the right hand of the irs not only doesn’t know what the left hand of the irs is doing but that the left hand even note however that as far back as almost years ago our court was already concerned about forcing such inconvenient payment methods on taxpayers--methods that would subject the public to vast inconvenience and to increased risk even see estate of spiegel t c pincite exists what doesn’t change however is that the irs itself made the check bouncedollar_figure so one should ask is there a background principle of law that creates an exception to the exception to the general_rule i think there is in parrish v united_states a f t r 2d ria w d mo the taxpayer mailed a check to the irs for his tax_liability the irs received the check but lost it a few years later the irs assessed interest against the taxpayer for his tax_liability the taxpayer sent in another check under protest the court held that the taxpayer paid his tax when he originally mailed in the first check and that he wasn’t liable for any interest it was the irs’s fault the taxpayer’s liability remained unpaid the court reasoned and when the error was fixed the taxpayer was deemed to have paid the tax when he originally sent in the check and cantlay tanzola p 2d pincite actually held that at least where there is a statute allowing payment of taxes by check even a bank’s mistake in refusing payment on a check that when tendered to the government had sufficient funds to the irs is but one organization though judge lauber might prefer to treat its different offices as unrelated third parties see lauber op p focusing on fact that the melaskys tendered their check at a houston irs office and the levy was issued days later by a philadelphia irs office back it is not enough to hold that the tax debt was not paid when tendered--even though unlike the irs here the taxing authority didn’t get paid till months later i recognize that there’s a difference between the irs’s losing a check and the irs’s making it bounce by seizing the account on which it’s written--maybe there’s some kind of institutional negligence in the former but in this exceptionally unusual situation we can get some insight by looking outside tax law and seeing what we can find in more general commercial and contract principles an official comment to uniform commercial code section notes that the taking of a seemingly solvent party’s check is commercially normal and proper and if due diligence is exercised in collection is not to be penalized in any way emphasis added the implication is that there must be instances where the manner of cashing lacks due diligence or was unreasonable courts have heard claims of unreasonable delay in cashing checks and reached varying results but it’s clear that t he cases recognize that what is a reasonable_time depends upon the circumstances of each case curran v bray wood heel co a 2d vt although the irs didn’t hold the melaskys’ check for long the compare bill munday pontiac inc v satterwhite s w 2d tex civ app that creditor held a check for two months before returning it to the debtor did not affect outcome of case with willis v city nat’l bank of galveston s w tex civ app finding it unreasonable for the creditor to retain check for more than one year record shows that the irs was about to levy on the melaskys’ bank account when it accepted their check without objection common_law generally prohibits one party to a contract from interfering with the other party’s performance not only does this prohibition excuse the injured party from performing but it even gives that party an action for breach against the interfering party see eg 685_f3d_663 8th cir stating that under minnesota law contract performance is excused when it is hindered or rendered impossible by the other party internal quotations omitted in re econ lodging sys 226_br_840 bankr n d ohio citing texas law and concluding that when one party to a contract wrongfully prevents the other party’s performance that action constitutes a breach of contract entitling the party wronged to recover damages for that breach i understand that all such cases are state court cases or federal cases applying state law but the common_law on this point seems truly common among the various sovereigns in our system and suggests a deeper and more general view across time that e ach party to a contract impliedly agrees not to prevent the other party from performing and not to render performance impossible barrett v gilbertson n w 2d n d internal quotations omitted i also recognize of course that there was no express contract here between the commissioner and the melaskys but the melaskys did rely on the commissioner’s revenue_procedure when they tendered their dollar_figure check that revenue_procedure says a t the time the taxpayer voluntarily tenders a partial payment that is accepted by the service and the taxpayer provides specific written directions as to the application of the payment the service will apply the payment in accordance with those directions revproc_2002_26 sec_3 2002_1_cb_746 emphasis added the revenue procedure’s plain language seems to indicate that the tender date is what counts at the very least in the unusual circumstance when the commissioner levies on an account before a tendered check is cashed revproc_2002_26 creates some ambiguity as to whether the tender date or the clearing date controls and on that point there was truly a gap in the law because the irs did in fact get the money in the melaskys’ account in that sense the check was duly paid under sec_6311 the commissioner asserts and the majority assumes that he was paid_by levy and not by check but on the question of what duly paid means when there was neither payment of the check in the ordinary course nor insufficient funds to pay the check if it had been presented there is no command for us to obey in the constitution a statute or a regulation when that happens the default authority to create a reasonable rule falls by long tradition on the courts when necessary to decide a case i think that the principles of noninterference in contract law give us a good rule for this gap when made only a bit more general--that when a statute binds government and citizen it should and does incorporate the background norm that neither should prevent the other from performing its duty i would specifically hold in this case that as a matter of law the irs should not frustrate a taxpayer’s attempt to make a voluntary payment levying on the very bank account from which a voluntary payment is coming is a direct interference and i would create a clear bright-line_rule a taxpayer can in other words i would adopt a generally applicable rule_of law that would not only constrain the irs but would constrain myself as well see antonin scalia the rule_of law as a law of rules u chi l rev judge lauber in his concurrence ignores my bright-line_rule he says instead that i would create a new rule_of law out of whole cloth specifically designed to suit the peculiar facts of this case see lauber op p emphasis added it is not enough to point out that the melaskys could’ve made a stronger argument about reallocating the levy proceeds and conclude that the so did not commit legal error by failing to address an argument petitioners did not make see lauber op p judge lauber admits that the melaskys laid out the relevant facts for the so--they tendered an dollar_figure check designated to their liability and the irs levied on their account before cashing the check id p he also recognizes that the melaskys requested the appropriate relief--to reallocate the levy proceeds to the tax_year id but he thinks the so didn’t need to consider any of those facts or their request for relief or the ambiguity of the code’s phrase duly paid he was required only to rely on accurate information appear- ing on the taxpayer’s account transcripts and appl y the irs rules and continued apply a voluntary payment to the tax_liability of his choosing by tendering a check if it bounces the commissioner does not need to honor that application but if the commissioner causes the bouncing he mustdollar_figure continued procedures id p one also wonders whether judge lauber is suggesting in his concurrence that the court apply the framework from 682_f3d_149 1st cir rev’g 135_tc_393 and tcmemo_2011_136 to this issue--asking not whether the so applied the correct rule_of law but whether he applied a reasonable view of what the law is or might be i would agree that that framework is appropriate for other questions in this case see infra p but judge lauber indicates more generally in his concurrence that an so doesn’t abuse his discretion even if he got the law wrong so long as we can say the taxpayer didn’t perfectly formulate his argument see lauber op p what about a taxpayer who argues simply that it’s too late to collect a tax instead of saying that the statute_of_limitations on collection under sec_6502 has expired would an so abuse his discretion if he ignored that taxpayer’s argument even if the taxpayer was right that seems like a gotcha approach to our cdp review and an approach that is particularly harmful in cases like this where our court needs to clarify the appropriate rule_of law for the irs and taxpayers i think the so abused his discretion on this issue if he failed to properly apply my proposed generally applicable rule_of law and that’s true even if it’s the first time we ourselves would be applying that rule see eg weiss v commissioner 147_tc_179 aff’d a f t r 2d ria d c cir this bright-line_rule is also consistent with the plain language of the commissioner’s own revenue_procedure which says that when the commissioner accepts a voluntarily tendered check in partial payment of taxes he must apply the payment as the taxpayer instructs see revproc_2002_26 sec_3 c b pincite i can sympathize--if only a little--with the commissioner’s position here the melaskys had a large outstanding tax debt that the irs has a right to collect the irs did nothing morally wrong or even negligent but the fact is that the melaskys’ check didn’t clear because of something the irs did just as parties to a contract generally can’t interfere with each other’s performance i think the best rule is one that says the irs generally can’t interfere with a taxpayer’s attempt to perform his legal_obligation to pay the tax he owes i would therefore hold as a matter of law that the melaskys made a tax payment on date this payment was voluntary and they designated it to pay their tax_liability the irs should’ve applied the payment as they directed and the so abused his discretion--committed an error of law--when he concluded that the irs received an involuntary payment instead ii a the second issue in this case is whether the so abused his discretion when he rejected the melaskys’ proposed collection alternative he had two alternative grounds for his decision the first was that the melaskys have not paid over the equity in all of their assets the record shows that this issue arose when he wrote the melaskys in date he asked them to liquidate or borrow against their assets and to apply the proceeds against their outstanding tax_liabilities and to do so within two weeksdollar_figure over the course of the next few months the melaskys were able to liquidate some but not all of their assets--even the dollar_figure or so in proceeds from a defined-contribution plan that mrs melasky’s father had made her the beneficiary of but about which she had been unaware until the cdp process was underway the so extended the deadline until date even with this extension the melaskys failed to liquidate an ira which held dollar_figure a 401_k_plan worth dollar_figure a life-insurance policy whose terms required cancellation if its small cash_value was claimed and exxonmobil shares worth dollar_figure jointly owned by mr melasky and his ex-wife and registered directly with the companydollar_figure he also asked them to list the value of assets that were in the estate of mrs melasky’s father we discuss this problem in the next section stock registered directly with the issuer is typically more complicated to sell than the publicly traded stock that most americans own the official title holder of most publicly_traded_securities and possessor of most physical stock certificates is cede co -- the nominee name used by the depository trust company ‘dtc’ a limited purpose_trust company organized under new york law for the purpose of acting as a depository to hold securities for the benefit of its participants some or so broker-dealers and banks u c c art prefatory note see also 135_tc_26 holmes j concurring aff’d 691_f3d_1315 11th cir the u c c ’s drafters estimate that somewhere between sixty and eighty percent of publicly_traded_securities are held by the brokers and banks that participate in the dtc if continued the melaskys told the so that they were just waiting for checks from the ira and 401_k_plan they asked that they be able to keep the life-insurance policy and simply pay over its cash_surrender_value of dollar_figure to avoid its cancellation the exxonmobil stock was a different problem mr melasky told the so that he hadn’t spoken to his ex-wife in decades and that he couldn’t sell the stock without her he instead offered to sign over his interest in the stock to the irs then before the last deadline passed the melaskys gave the irs a check for more than dollar_figure to be applied against their estimated tax billdollar_figure this voluntary payment for a later year completely confused the so who wrote continued someone within this large network of brokers sells stock to a purchaser also within the network the purchase and sale are netted against each other and the underlying stock remains in cede co ’s name calloway t c pincite holmes j concurring citing u c c art prefatory note when stock is registered with the issuer however--as mr melasky’s and his ex-wife’s exxonmobil shares were--if the owners wanted to sell then exxonmobil or its transfer agent would have to register the transfer see u c c art prefatory note that of course would’ve made it more difficult for the melaskys to sell the stock quickly irs guidelines require a taxpayer to be current with tax filing and payment requirements before he can qualify for an installment_agreement see internal_revenue_manual irm pt f date see also 129_tc_107 these funds were received by audrey melasky in date as a non-spousal beneficiary of her father’s defined_contribution_plan at methodist hospital the asset was not listed on form 433-a dated date although this payment is greater than the equity in the exxon stock mony life policy charles schwab account and sch 401k plan the funds were received from a separate asset therefore the taxpayers have not paid over the equity in all of their assets mrs melasky’s dad had died less than six months before they filled out the form_433 listing their assets income and expenses there is nothing in the record to suggest that her share of her dad’s old retirement_plan was known to her then there is nothing in the record to suggest that she wasn’t entitled to apply it against her estimated tax bill there is nothing in the record even to tell us whether it was taxable to her for the year when she seems to have received it yet because it was money received from a separate asset the so reasoned that the melaskys had not paid over the equity in all of their assets he never considered their alternative of paying over the cash_surrender_value of the tiny insurance_policy or somehow dealing with the entangled interest mr melasky had in an odd lot of exxonmobil stock this is startling--people pay tax bills from separate assets all the time eg borrowing from credit cards or against the equity of their homes neither party the majority today nor my own research has uncovered anywhere else where this reasoning in a notice_of_determination is used as a justification for rejecting a collection alternative b this doesn’t stop the court today from again ignoring the chenery rule and coming up with alternative reasons to sustain the so’s determination the majority reasons that respondent asked petitioners to liquidate their assets and pay over the proceeds they had not done so as of date when the notice_of_determination was issued see op ct p on the specific problem of mr melasky’s jointly owned exxonmobil stock the majority sees no abuse_of_discretion by the so because p etitioners do not contend that mr melasky would have been unable to liquidate his interest in that stock by communicating with his former spouse initiating a partition action in the appropriate court or borrowing against his interest in the stock it was not unreasonable for the so to ask mr melasky to do so id p fn ref omitted if the so had actually relied on this it sure would have been unreasonable if unlike the majority one considers the value of the assets involved what sensible person would start a partition action over an asset worth less than dollar_figure what is unreasonable about paying over the value of an insurance_policy rather than requiring it to be surrendered and canceled how could mr melasky even get a secured loan on a jointly owned asset not part of the dtc system and what does any of this have to do with the actual reasoning of an so who stated that the failure to liquidate any asset or make payments from a separate asset entitled him to reject a collection alternative out of hand c let us return again to a proper review of this issue under chenery the so concluded that the melaskys were ineligible for a ppia because they didn’t liquidate all their assets by his deadline he explained in the notice_of_determination that he followed the irm because before granting a ppia equity in assets must be addressed and if appropriate be used to make payment see irm pt date there’s certainly good reason to make taxpayers use the equity in their assets before entering into installment agreements especially ppias without such a rule taxpayers could build up equity and claim they can’t pay past-due taxes but the system recognizes that some assets are very hard for their owners to use to pay taxes and the irm recognizes that a ppia may be granted if a taxpayer does not sell or cannot borrow against assets with equity id pt the record shows that none of that was considered here the so didn’t exercise the discretion he had to consider a collection alternative even if some illiquid assets remained unliquidated and his interpretation of the effect of the melaskys’ dollar_figure voluntary payment of their tax bill was arbitrary and capricious the record shows that the melaskys made a good-faith effort to marshal their assets liquidate them and in some cases provided acceptable alternatives by the time the so made his determination the melaskys had liquidated all but one ira one k the life-insurance policy and the exxonmobil stock and their lawyer explained in a letter to the so that the melaskys were awaiting checks from the ira and the k and documentation relevant to the ira liquidation request is in the record the so also didn’t doubt that the ira and k checks were on the way-- he says in the notice_of_determination that t he taxpayers are still waiting on a check from the charles schwab ira account and the sch service sec_401 plan and will forward these funds to the irs upon receipt the melaskys asked that the so allow them to keep the life-insurance policy and simply pay over its cash_value which seems to be a perfectly reasonable alternative that the so didn’t even address finally the melaskys repeatedly told the so that the exxonmobil stock was held jointly by mr melasky and his ex-wife whom he hadn’t spoken with in many years not believing it would be possible to liquidate the stock the melaskys offered to sign their interest in the stock over to the irs or let the irs seize it i see nothing in the so’s reasoning to suggest that something like this might not be a reasonable alternative the supreme court has held that the federal_tax_lien attaches to a taxpayer’s property held in a tenancy_by_the_entirety see 535_us_274 and the commissioner himself has recognized that it’s logistically difficult to seize this kind of property see notice_2003_60 2003_2_cb_643 t he service has determined that an administrative sale is not a preferable method of collection with respect to entireties property this is especially true when the irm uses the following example of a case where failing to liquidate the asset is permissible t he it’s likely but not to be found in the administrative record that the stock was at some point community_property rather than held by mr melasky and his ex-wife as tenants_by_the_entirety but even assuming that it is now in some form of joint_tenancy the commissioner’s tax_lien would be less effective for the stock than for most of the other tangible and intangible_property that the melaskys owned in that he might have trouble enforcing the lien against an innocent third-party purchaser of their stock see sec_6323 even if a notice_of_federal_tax_lien was properly filed it’s invalid a as against a purchaser of a security eg a share of stock see sec_6323 who at the time of purchase did not have actual notice or knowledge of the existence of such lien and b as against a holder of a security_interest in a security who at the time such interest came into existence did not have actual notice or knowledge of the existence of such lien emphasis added property is held as a tenancy_by_the_entirety when only one spouse owes the tax and the non-liable spouse declines to go along with the attempt to borrow and the property does not appear to have been transferred into the tenancy to avoid the tax collection irm pt b none of that matters because the so simply concluded without any analysis that failing to liquidate every asset is an automatic bar to getting a ppia he cited the irm as support but miscited it by overlooking the part that says that there are situations where failures to liquidate some assets may be excused i wouldn’t say that the irm gave the melaskys any enforceable rights see eg 140_tc_173 ndollar_figure but the melaskys provided reasonable explanations and alternatives and not addressing them violated the code’s own requirement that the so must consider offers of collection alternatives see sec_6330 b iii a the second alternative ground for the so’s rejection of a collection alternative was the melaskys’ refusal to take liquidating distributions from a testamentary_trust of which mrs melasky was a beneficiary and trustee the melaskys argued that doing so would violate mrs melasky’s fiduciary duty as trustee to other beneficiaries unless she needed to do so for her own health maintenance support and education they argued that she had enough income of her own to support herself and that in the absence of need could not consistent with the trust’s terms distribute money to herself this raises a nice question--in calculating a taxpayer’s reasonable collection potential sos are not supposed to reduce a taxpayer to utter penury see eg sec_301_6343-1 b proced admin regs irs must release levy if taxpayer can’t pay reasonable basic living_expenses irm pt date allowable-living-expenses standard for evaluating collection alternatives they are not supposed to just look at projected income but offset it with reasonable expenses the conundrum here is that the trigger for mrs melasky to distribute money from the trust is that she determine it to be appropriate to provide for their ie in context the class of beneficiaries that includes but is not limited to mrs melasky herself continued health maintenance support and education in the so’s view the terms of the trust made no distribution contingent on mrs melasky’s inability to support herself through nontrust income the record shows that the so reached this conclusion only after consulting with an estate_tax appeals officer in the irs appeals_office he determined that the irs could demand that mrs melasky pay her living_expenses out of trust distributions by doing so mrs melasky could free up her other income for tax_payments taking this into consideration the so calculated what he thought would be a reasonable monthly payment relying on advice from the estate-tax appeals officer the so decided that the melaskys’ true ability to pay would only be properly reflected by mrs melasky’s using some distributions from her trust to pay her living_expenses the so limited these hypothetical distributions to the payment of mrs melasky’s expenses alone the so didn’t include taxes in this calculation and he computed mrs melasky’s share of the couple’s household expenses by equating it with her share of their total income he determined that mrs melasky earned of the monthly household_income and that she therefore burned up of the monthly expenses this all led to his conclusion that mrs melasky could use trust distributions to pay dollar_figure of living_expenses and could afford to pay that much each month to pay off their tax debts until the trust corpus ran outdollar_figure the melaskys owe more than dollar_figure for their tax years spanning with only a few gaps through but the only years covered by their cdp hearing were and 2009--years for which they owed only dollar_figure a taxpayer is entitled to only one cdp hearing--from which he can seek judicial review in tax court--for each tax_liability and year see sec_6330 d sec_301_6330-1 and q a-b2 q a-b4 proced admin regs and he has only days from the day after he receives an nil to request that hearing see sec_301_6330-1 proced admin regs the melaskys’ cdp hearing covered only and because the so found--and the melaskys don’t dispute--that they had not timely requested a cdp hearing for the other continued how should we review this kind of determination b the majority assumes that this is a question of law and concludes that the language of the trust is so unambiguous that no texas court would allow any extrinsic evidence see op ct p it reasons that we can decide ourselves what the trust instrument says and if we reach the same result as the so there’s no error of law which means no abuse_of_discretion see eg 447_f3d_706 9th cir abuse_of_discretion occurs when a decision is based on an erroneous view of the law or a clearly erroneous assessment of the facts internal quotations omitted aff’g tcmemo_2004_13 the majority again goes way outside the reasoning that the so put in the notice_of_determination and again does so with not even a nod to chenery continued years when the melaskys offered an installment_agreement as a collection alternative however the irm required the so to nonetheless consider their total unpaid balance for all open tax years see irm pt date ensure all balance due modules are included in installment agreements irm pt date in cdp context alternative collection actions generally apply to all outstanding tax debts regardless of whether they are the subject of the cdp hearing the irm is even clearer on this point now than it was when the melaskys had their cdp hearing see irm pt date a ll open tax periods must be included when resolving a case through installment_agreement it concludes this section of its analysis by stating that petitioners’ case presents no genuine dispute as to what would happen under texas law if mrs melasky had other income or assets available to pay her expenses see op ct p this is not the right standard when we review administrative action-- though this case is before us on cross-motions for summary_judgment the only genuine factual disputes that we should be looking for are disputes as to the contents of the administrative record see kasper t c at slip op pincite- see also eg 583_f3d_860 d c cir trial judge sits as appellate tribunal when a party seeks review of agency action under apa-- t he entire case on review is a question of law and the complaint properly read actually presents no factual allegations but rather only arguments about the legal conclusion to be drawn about the agency action internal quotations omitted dollar_figure there are some other places where we intimate that our review is of the underlying facts rather than the reasoning from an administrative record compiled by the so see op ct p saying that the undisputed facts are derived from the parties’ filings id pp noting over and over that the melaskys claimed mr melasky jointly owned exxonmobil stock with his ex-wife--a fact that the so never questions in the administrative record id note saying that the melaskys claim they didn’t know about mrs melasky’s father’s defined_contribution_plan before he died--another fact the so doesn’t question id p reproducing standard language for standards of summary_judgment id pp taking facts in light most favorable to the melaskys and assuming that they were continued i don’t even think the statement is true the melaskys argue that the so abused his discretion when he concluded that mrs melasky could’ve made discretionary distributions from the trust to pay living_expenses when she otherwise could afford to pay them the melaskys believe these distributions would violate the language of the trust agreement and violate mrs melasky’s fiduciary duties to the secondary beneficiaries they argue that the so couldn’t consider these distributions in his analysis because mrs melasky couldn’t legally make them they also argue that the so’s determination that they could apply the proceeds to living_expenses and pay the taxes with their own money that they otherwise would’ve spent on their expenses is simply a runaround of the prohibition on direct payments from the trust to the irs i do agree that if we were to interpret the provisions of the will and trust ourselves we would have to do so in light of state law--in this case texas law see 59_tc_837 under texas law the cardinal rule to be followed in construing a will is to ascertain the intent of the testator id see also keisling v landrum s w 3d tex app i also agree with the majority that if we did so we would start with continued sincere in initially claiming they paid medical_expenses with some of their assets the document itself and if it’s unambiguous limit our review to its four corners keisling s w 3d pincite but if the settlor’s intentions can’t be determined by reviewing the document alone a texas court would be able to admit parol evidence to help it interpret the language estate of sumner t c pincite see also first nat’l bank of beaumont v howard s w 2d tex this could include consideration of the value of the estate the previous sic relations between the settlor and the beneficiaries and all the circumstances in regard both to the estate and the parties existing when the will was made and when the settlor died first nat’l bank of beaumont s w 2d pincite this means that a court would ultimately have to decide whether mrs melasky’s father wanted her as trustee to exhaust her other sources of income before she made distributions of the trust property to herself the melaskys seem to argue that the will made it clear that she would have to exhaust these other sources if they are right the so abused his discretion they claim that by using the language as the trustee determines to be appropriate to provide for their continued health maintenance support and education mrs melasky’s father intended there to be trust money for her descendants because he used the plural their to that extent they claim she would’ve violated her fiduciary duties to those secondary beneficiaries by spending the money on herself article of the will also specifically allows the trustee to consider all other income and resources reasonably available to the beneficiaries when deciding to make distributions the commissioner on the other hand points out that article says that the trustee may consider other income it doesn’t say she has to the so himself concluded that nothing in the will makes trust distributions conditional or dependent on the amount of income mrs melasky earned article also specifically says that e xcept as otherwise provided as to any trust with more than one beneficiary the trustee may make discretionary distributions in equal or unequal proportions and to the exclusion of any beneficiary and this bit of introduction is only a preliminary start to an overview of the intricacies of this question texas courts asked to determine a settlor’s intent conduct much deeper analyses the court in first nat’l bank of beaumont s w 2d pincite had to decide whether the settlor intended that the trustee pay trust principal to the settlor’s daughter when it was clear her family was struggling the settlor had two daughters and had always treated them equally even when setting up a_trust for them id pincite the trustee didn’t distribute any trust principal to the struggling daughter and the trial_court held it had to id pincite but the trial_court also held it had to make equal distributions to the other daughter regardless of her need for them id the texas supreme court ultimately concluded that it was the settlor’s intent that in making payments out of the corpus of the estate to either daughter the trustee is authorized to do so only on basis of need id pincite the supreme court disagreed with the trial court’s requirement that the trustee make a matching distribution to the other sister who was doing fine on her own see id pincite in another case the court_of_appeals of texas in keisling s w 3d pincite had to interpret the meaning of a_trust that required the beneficiary to use her own income and other financial resources the question it had to decide was whether this language meant the beneficiary had to sell assets to maintain her standard of living before the trustee could distribute money to her id the court concluded it did not the beneficiary had lived a very lavish lifestyle before the settlor died and it was clear to the court that he intended that she continue to enjoy this lifestyle which included the ownership of expensive assets id pincite my point here is to show that this question is a difficult one to answer in both of these cases there were texas trial courts certainly more experienced in texas law than either we or the so are reversed by higher courts on their findings about the intent of the settlors with that in mind did the so here have to get it right or put another way is this a question of law whose answer the so must get right lest we find him to have abused his discretion c these questions show another way in which the majority doesn’t even ask the right question we have often previously said that when we review a strictly legal conclusion of a cdp hearing the standard of review is irrelevant because under either an abuse_of_discretion review or de novo review we must reject erroneous views of the law 124_tc_69 but our view was challenged by the first circuit in 682_f3d_149 1st cir rev’g 135_tc_393 and tcmemo_2011_ the court_of_appeals in dalton had a different view of our review of cdp determinations it is not our role as a court reviewing findings made in the course of a cdp hearing to determine whether the irs applied the correct rule_of law w e need only determine whether the irs applied a reasonable view of what the law is or might be id i’m mindful that the d c circuit hasn’t yet considered whether to agree with dalton but other circuits have at least cited it see 718_f3d_89 2d cir 506_fedappx_166 3d cir aff’g tcmemo_2012_30 and it is our custom--breached here by the majority--to consider contrary circuit precedent in a case which presents the issue but where appellate venue lies elsewhere i think this is one such case i’m sufficiently self-aware to notice that in the first section of this dissent i would find the so to have abused his discretion by failing to follow a legal rule that i would recognize for the first time in this case but this just shows that there are different kinds of questions of law and some come mixed in with very complicated facts when factfinding gets mixed up with finding the right rule_of law to apply i would agree with the first circuit that we need to be mindful of congress’s decision to make cdp hearings informal and without the more precise thorough but inevitably more expensive de novo trials we hold in deficiency cases see dalton f 3d pincite cdp process neither allows for discovery nor brings together all interested parties and doesn’t allow cross-examination see also tucker f app’x pincite review deferential given informal nature and limited scope of cdp proceedings but there are also issues that fall on the more purely legal end of the spectrum in kendricks t c pincite for example the issue was whether a taxpayer’s ability to challenge his tax debt in bankruptcy precluded him from challenging it again in a cdp hearing because a taxpayer can challenge the underlying liability in a cdp hearing only if he never had a previous opportunity to do so see also sec_6330 our answer to this question applied with general effect to many future taxpayers we have reasoned for example that the mailing date of a notice_of_intent_to_levy instead of the date on the form itself started the 30-day period in which the taxpayer has to request a cdp hearing weiss v commissioner 147_tc_179 aff’d a f t r 2d ria d c cir we noted that our review would be the same if we reviewed de novo or for an abuse_of_discretion b ecause we must decide whether the so correctly determined that the limitations_period had not expired id pincite our holding generally applied to future cases and depended little on the particulars of the case the apa tells judges that they have to decide questions of law see u s c sec_706 and these sorts of questions are ones whose answers we can decide ourselves dalton was not like that at issue there was who owned a piece of property when one party claimed to be the nominee of another dalton f 3d pincite a final_decision about who owns property has legal effect but requires meticulous factfinding the first circuit itself said that such questions are notoriously fact- intensive id pincite a conclusion about who owns property under such-and- such circumstances affects future cases less by articulating a general_rule than by describing a set of facts whose similarity to those of other cases helps the law creep forward by analogy we’ve implicitly recognized this distinction ourselves after dalton in porro v commissioner tcmemo_2014_81 at aff’d 589_fedappx_502 11th cir the taxpayers had a deed that supposedly showed their son owned a piece of property but there were some inconsistencies in the record such as state assessment records listing the taxpayers as the owners id at the irs concluded after a cdp hearing that the taxpayers were still the owners see id ownership is in part a legal question but we did not conduct any further factfinding in our review see id we instead reasoned that the settlement officer documented in the irs case activity file her thought process in determining that the taxpayers were the owners of the property and that she was not required to conduct a further investigation id at see also ang v commissioner tcmemo_2014_53 at citing dalton to conclude an irs determination to sustain a jeopardy_assessment was reasonable the melaskys’ case is on this issue more similar to dalton and porro than it is to kendricks and weiss unlike the purely legal questions of kendricks the questions the so here faced were mixed questions of fact and law about a decedent’s intent and when that is the case we are to consider whether the factual and legal conclusions reached at a cdp hearing are reasonable not whether they are correct dalton f 3d pincite emphasis added the question is a mixed one here because although the rule in texas is that the intent of the testator is to be ascertained from the language of the will parol evidence can be used to explain the terms of the will in order that his will may be read in the light of the circumstances in which he was placed at the time of making it estate of sumner t c pincite citing hunt v white tex dollar_figure just as in porro the so here similarly documented his thought process and noted that nothing in the will specifically required trust distributions to be contingent on mrs melasky’s income he also reached out to an estate-tax appeals officer who told him he could take this approach this isn’t what a texas court would do under texas law but i would find it reasonabledollar_figure research shows that some states have more general rules on this question compare in re estate of paster n y s 2d surr ct our courts have repeatedly held that when an absolute_gift of support and maintenance is made the outside resources of the beneficiary are not to be considered even where invasion of the principal is permitted only for purposes of emergency or necessity a_trust beneficiary is not required to resort to his own capital assets for support and maintenance with guar tr co of n y v n y c cancer comm a 2d conn in considering whether any invasion of principal at all is warranted we see nothing to obviate the operation of the general_rule requiring that other resources of the beneficiary both principal and income must be substantially exhausted before any invasion of the corpus is authorized i’ve found no such general rules under texas law and thus conclude a proper analysis would have as its primary concern the intent of the settlor one might argue that the so should’ve done more legal research before making his conclusion but this very well might have been fruitless the court in continued it’s possible that if we did a full analysis of the trust documents and gathered any other evidence we deemed necessary to figure out the settlor’s true intentions we might find that mrs melasky couldn’t make trust distributions without first considering her other income sourcesdollar_figure one also can’t deny that the continued in re will of tuthill n w 2d minn dealt with a question of whether the trustee had to consider the beneficiary’s independent resources the court aptly pointed out that a bout all that can be said is that authorities may be found to support any view in the construction of language used in a testamentary_trust precedents are not of great value id pincite the answer here would only become clear after an intensive factfinding proceeding something a cdp hearing certainly is not see dalton f 3d pincite and that makes one wonder why the majority emphasizes missing witness testimony and parol evidence that the melaskys might’ve offered to make their case in an informal cdp hearing see op ct notes there’s also the question of whether direct_tax payments themselves can count as maintenance and support the commissioner points out that even though the appeals officer thought taxes didn’t count this conclusion could itself be wrong perhaps it is see eg in re guinness’ trust n y s 2d sup ct concluding that the trustee could distribute big_number to the beneficiary of a support_trust to pay taxes she owed the british government because the language governing distributions to provide for her proper care comfort and support included not merely a sufficiency for food raiment and lodging but also whatever is requisite to give security from want and financial embarrassment and relief from anxiety resulting therefrom leslie kiefer amann discretionary distributions old rules new perspectives est plan community prop l j stating that t ax preparation and payment is a type of living expense contemplated by support trusts trust provisions allow the trustee at least to consider outside incomedollar_figure on the other hand perhaps we’d have evidence that showed mrs melasky’s father was aware of her crippling tax debts and wanted to provide for her so she could maintain a certain standard of living despite the commissioner’s collection efforts but we aren’t being asked to do this we have instead a fact-intensive subsidiary or preludal legal issue that presented itself in a cdp hearing before an so incapable as a matter of training of deciding it as a trial judge would and more importantly deprived of all the extensive and expensive factfinding weapons a trial judge could wield this may harm taxpayers in some cases while the lower cost of informal adjudication benefits them in others it’s up to congress to decide which is best and here congress has opted for informal adjudication that makes our review of such mixed questions an appropriate place to depart from the stricter standard that we would apply on purely legal issues doing so would also nudge us closer to the mainstream of administrative law see eg steve r johnson as we previously noted the trust used a permissive may rather than a mandatory shall see amann supra pincite noting that t he term ‘may’ means maybe-use discretion the term ‘shall’ means mandatory-just do it as the first circuit observed in dalton however the existence of these contradictory facts is not enough to tip the scales in a reasonableness analysis after all the question is not the correctness vel non of the irs’s determination rather the question is whether the irs’s determination correct or not falls within the wide universe of reasonable outcomes f 3d pincite reasoned explanation and irs adjudication duke l j n the tax_court and generalist courts often use the same words but are animated by different spirits in applying them abuse-of-discretion review in the tax_court is notably stricter than such review in the district and circuit courts citing dalton f 3d pincite dalton reminds us to take into consideration the peculiar nature of the cdp process --that a court’s role in the cdp process is simply to confirm that the irs did not abuse its wide discretion which includes ensur ing that the agency’s subsidiary factual and legal determinations were reasonable dalton f 3d pincite the fifth circuit another possible appellate venue has itself recognized this in a general way congress likely contemplated review for a clear abuse_of_discretion in the sense of clear taxpayer abuse and unfairness by the irs lest the judiciary become involved on a daily basis with tax enforcement details that congress intended to leave with the irs 461_f3d_610 5th cir quoting 439_f3d_455 8th cir rev’g 123_tc_85 we have to determine whether the so’s legal conclusion was reasonable in light of the information available to him after a very informal adjudication not whether that conclusion was correct so i would hold not that the so got the law right but that he acted reasonably in answering this question and therefore did not abuse his discretion in rejecting the melaskys’ proposed collection alternative on this ground iv tax law is not a branch of moral philosophy it should not matter to us how we might characterize the melaskys’ old and large tax debt in reviewing the commissioner’s determination to collect by levy the approximately dollar_figure debt at issue for these years it certainly shouldn’t play any role in deciding whether the irs can decide to treat a voluntary payment as an involuntary one and in reviewing a cdp determination we should as always review on the basis of the administrative record and review only on the reasons that the agency actually gave and not those we can come up with ourselves in support of that decision i respectfully dissent because i think the melaskys’ payment was a voluntary one that paid most of the tax debt at issue in this casedollar_figure i would as i’ve explained see supra note the irm says the so had to consider the melaskys’ entire dollar_figure unpaid tax_liability when he evaluated their installment-agreement offer--even though that giant total was made up mostly of liabilities from years that weren’t eligible for a cdp hearing the years for which a cdp hearing was available--the only years for which the so made the determination that we review here--were and see sec_6330 sec_301_6330-1 and q a-b2 proced admin regs see also 125_tc_14 our jurisdiction is defined continued therefore remand this case to the irs with instructions to correct that and the other mistakes i’ve noted see indus inv’rs v commissioner tcmemo_2007_93 wl at n harmless procedural errors should also be fixed on remand citing kerner v celebrezze 340_f2d_736 2d cir see also 269_f3d_49 1st cir warning that a court must be cautious in assuming that the result would be the same if an error procedural or substantive had not occurred and there may be some errors too fundamental to disregard morrison j agrees with this dissent continued by the scope of the determination the melaskys owed only about dollar_figure for those years their dollar_figure payment would’ve made a large dent in that balance which raises an important question about our jurisdiction if the dollar_figure payment was credited to the melaskys’ tax_year would we then consider whether the so abused his discretion when he sustained a levy for a dollar_figure tax_liability or would we also consider the total unpaid tax_liability we’ve held before that our jurisdiction under sec_6330 extends to the consideration of facts and issues in a nondetermination year only insofar as the tax_liability for that year may affect the appropriateness of the collection action for the determination_year freije t c pincite in freije we were asked to consider facts and issues in a nondetermination year only if they were relevant in evaluating a claim that an unpaid tax has been paid id pincite does this mean that a taxpayer in the melaskys’ situation can challenge a rejection of a collection alternative in a way that would undermine the usual prohibition on challenges to the underlying liability or should we when we review the commissioner’s rejection of a collection alternative look to his exercise of discretion only over the part of the tax_liability arising from years over which we have jurisdiction these are more mysteries that go unsolved today
